Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 1 of 117




         Transcript of Courtney Ajinca
                  Wednesday, July 8, 2020

       Nicholas McElroy v. Courtney Ajinca Events LLC




                                                           www.trustpoint.one
                                                    www.aldersonreporting.com
                                                800.FOR.DEPO (800.367.3376)
                                                   Scheduling@Trustpoint.One




                      Reference Number: 92992
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 2 of 117       Page 1

  1                   UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
  2                          ATLANTA DIVISION
  3

  4
       NICHOLAS McELROY, an individual, )
  5    and BRYAN FLORES, an individual, )
                                        )
  6          Plaintiffs,                )
                                        )
  7    vs.                              )CIVIL ACTION FILE
                                        )1:19-cv-05094-SDG
  8    COURTNEY AJINCA EVENTS, LLC,     )
       a North Carolina limited         )
  9    liability company, and COURTNEY )
       AJINCA, an individual,           )
 10                                     )
             Defendants.                )
 11    ________________________________ )
 12

 13                     The deposition of COURTNEY AJINCA, taken
 14           on behalf of the Plaintiffs, pursuant to the
 15           stipulations set forth herein, before Carla J.
 16           Hopson, RPR, Certified Shorthand Reporter, at
 17           3017 Bolling Way, NE, Atlanta, Georgia, on the
 18           8th day of July, 2020, commencing at 9:21 a.m.
 19

 20

 21

 22

 23

 24

 25

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                                7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 3 of 117        Page 2

  1                                  I N D E X
  2    EXHIBITS      (For the Plaintiff)                          Page
  3    A:        10/25/19 letter from Alston to
  4            Sperry                                               26
  5    B:        Defendants' Responses                              34
  6    C:        7/27/19 email string                               61
  7    D:        7/26, 7/27/19 email string                         63
  8    E:        Truly Original emails                              70
  9

 10                       E X A M I N A T I O N S
 11    Cross Examination
 12            (By Ms. Sperry)                                       4
 13    Direct Examination
 14            (By Mr. Barnes)                                    109
 15    Recross Examination
 16            (By Ms. Sperry)                                    109
 17

 18

 19

 20

 21

 22

 23

 24

 25

                                 www.trustpoint.one                      800.FOR.DEPO
                               www.aldersonreporting.com                  (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 4 of 117       Page 3

  1    APPEARANCES OF COUNSEL:
  2    On Behalf of the Plaintiffs:
  3            MARCY L. SPERRY, ESQUIRE
  4            MELISSA FATIMA CASTRO, ESQUIRE
  5            ALEXANDRIA J. ARON, ESQUIRE
  6            Vivid IP
  7            3017 Bolling Way, NE
  8            Atlanta, Georgia 30305
  9            Email: marcy@vividip.com
 10            Phone: (404) 788-1976
 11    On Behalf of the Defendants:
 12            JEFF BARNES, ESQUIRE
 13            Barnes Firm, LLP
 14            3280 Peachtree Road, N.E., Floor 7
 15            Atlanta, Georgia 30305
 16            Email: jeff@barnesattorneys.com
 17            Phone: (404) 236-5000
 18

 19

 20

 21

 22

 23

 24

 25

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 5 of 117       Page 4

  1                                         * * * * *
  2    THEREUPON,
  3                              COURTNEY AJINCA,
  4    having been first duly sworn, was examined and
  5    testified upon her oath as follows:
  6                            CROSS EXAMINATION
  7            Q      (By Ms. Sperry) Could you please state
  8    your full name for the record.
  9            A        Courtney Michelle Ajinca.
 10            Q        And are you aware you're being deposed
 11    today in the case involving McElroy and Flores
 12    versus you and your company?
 13            A        Yes.
 14            Q        Have you ever been deposed before?
 15            A        No.
 16            Q        And I just want to go over a couple of
 17    ground rules.        You understand you're testifying
 18    under oath today; correct?
 19            A        Yes.
 20            Q        Okay.     So that means that you'd be
 21    subjected to potential criminal charges if you were
 22    giving me false or misleading testimony.                   Do you
 23    understand that?
 24            A        Yes.
 25            Q        So the court reporter is transcribing

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                   7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 6 of 117           Page 5

  1    and writing down everything we're saying, so it's
  2    important that we wait for each other to finish
  3    speaking and try not to talk over each other.                        Do
  4    you understand that?
  5            A        Uh-hmm.
  6            Q        Great.      Again, this is an oral
  7    transcription, so head nods are not sufficient.                        I
  8    just need you to give verbal answers for the court
  9    reporter.
 10            A        Okay.
 11            Q        Is there any reason you would not be
 12    able to give truthful testimony today such as being
 13    under the influence of any drugs or alcohol?
 14            A        No.
 15            Q        If you need me to repeat a question,
 16    please feel free to ask me to rephrase it if you
 17    don't understand.
 18            A        Okay.
 19            Q        And if you need a break, please feel
 20    free to ask your counsel or me if you need a break.
 21    I just ask if you do, if you wait till I finish my
 22    question and not ask in the middle of a question.
 23            A        Uh-hmm.
 24            Q        Okay.     I'm just going to start with some
 25    background questions.             What is your date of birth?

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 7 of 117       Page 6

  1            A        The date of birth of me or the date of
  2    birth of Courtney Ajinca Events?
  3            Q        Of you.       When were you born?
  4            A        11/12/88.
  5            Q        Okay.     And what is your personal current
  6    address?
  7            A        My personal address is 1801 Funny Cide
  8    Drive, Waxhaw, North Carolina 2173 [sic].
  9            Q        Okay.
 10            A        28173.
 11            Q        And what about CAE -- during the
 12    deposition I'm going to refer to your company as CAE
 13    at times.
 14            A        Okay.
 15            Q        Is that fair?
 16            A        That's fine.
 17            Q        Where is CAE's office located?
 18            A        CAE's offices are located at 135 Cupped
 19    Oak Drive in Stallings, North Carolina.
 20            Q        How long have you lived in North
 21    Carolina personally?
 22            A        Courtney Ajinca Events?
 23            Q        Personally.
 24            A        Okay.     I have lived in North Carolina --
 25    I'm from North Caroline.               I've been there my whole

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 8 of 117       Page 7

  1    life.     However, you know, we have taken time to live
  2    elsewhere and travel in different countries and
  3    throughout the United States.
  4            Q        Have you personally ever been arrested
  5    for a crime?
  6            A        Yes.
  7            Q        Okay.     What was the arrest crime for?
  8            A        It was a matter between my husband and
  9    I.
 10            Q        Okay.     And were you convicted of a
 11    crime?
 12            A        No, it was dismissed.
 13            Q        Other than in that issue with your
 14    husband, has there been any other arrests?
 15            A        No.
 16            Q        Okay.     Have you ever been involved in
 17    any other lawsuits?
 18            A        No.
 19            Q        And how did you prepare for the
 20    deposition today?
 21            A        By reviewing the truthful events that
 22    happened and practicing with my attorney, Jeffrey
 23    Barnes.
 24            Q        And did you bring any documents with you
 25    today?

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 9 of 117       Page 8

  1            A        The documents that I have are the
  2    documents that I was served and -- I don't know.
  3    What are those called?
  4            Q        But did you bring any of those with you
  5    today?
  6            A        Yes, I have them.
  7            Q        Okay.
  8                     MS. SPERRY:         I may want to take a look
  9            at anything she brought today.                Can you bring
 10            those out?
 11                     Thank you.
 12            Q      (By Ms. Sperry) Have you spoken with
 13    anyone other than your counsel about this case?
 14            A        Outside of my husband and the other
 15    defendant, no.
 16            Q        Okay.     Who's the other defendant that
 17    you spoke to?
 18            A        The defendant that's listed as Ms.
 19    Berry.
 20            Q        In the original complaint is what you're
 21    saying.
 22            A        Absolutely.
 23            Q        Got it.       Okay.      And may I call you --
 24    how do you pronounce your last name?
 25            A        Ajinca.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 10 of 117      Page 9

  1            Q        Ajinca.
  2            A        Uh-hmm.
  3            Q        Ms. Ajinca, what is your highest level
  4    of education?
  5            A        Partial college.
  6            Q        And where did you go to college?
  7            A        UNCG and Wingate.
  8            Q        What was the second one?             I'm sorry.
  9            A        Wingate University.
 10            Q        Where is that located?
 11            A        In Wingate, North Carolina.
 12            Q        Okay.     And how much did you complete of
 13    that degree?
 14            A        Junior.
 15            Q        Junior level?
 16            A        Uh-hmm.
 17            Q        And what was the major you had at the
 18    time?
 19            A        Biology, pre-med.            Biology pretty much.
 20            Q        Okay.     And why did you not complete it?
 21            A        Personal family matters at the time.
 22            Q        Okay.     Where are you currently
 23    personally employed?
 24            A        I'm self-employed through Courtney
 25    Ajinca Events.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 11 of 117     Page 10

  1            Q        And when -- how long have you worked for
  2    CAE?
  3            A        CAE has been in existence for two years
  4    before we changed the name, but previously it
  5    was Glitz & Glam Social, and that was in existence
  6    since 2015.
  7            Q        And did you form Glitz & Glam in 2015?
  8            A        Yes, Courtney Ajinca formed it, yes.
  9            Q        Okay.     Did anyone else -- did you
 10    personally have any partners that formed Glitz &
 11    Glam?
 12            A        No.
 13            Q        Okay.     And why did you decide to change
 14    the name two years later?
 15            A        I changed the name to Courntey Ajinca
 16    Events in order to brand myself and the company.
 17            Q        Okay.     What is your current title at
 18    CAE?
 19            A        Owner, managing partner, CEO.               I do
 20    everything.
 21            Q        Okay.     What does CAE do?
 22            A        Courtney Ajinca Events is a luxury event
 23    design firm.        We cater to primarily celebrity
 24    clients.
 25            Q        What type of events do you specialize

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 12 of 117     Page 11

  1    in?
  2            A        I -- Courtney Ajinca Events specializes
  3    in every type of events that you can think of.
  4    Social, product launches, brands, weddings.
  5            Q        Do you have any current partners at CAE?
  6            A        That are no other partners at CAE.
  7            Q        How many employees does CAE have?
  8            A        I am the main employee and then I have
  9    other 1099 employees that -- they're not W-2.
 10            Q        How many 1099 employees does CAE have?
 11            A        CAE probably has 20 to 30 independent
 12    contractors.
 13            Q        Okay.     And does CAE have any other
 14    full-time employees besides yourself?
 15            A        No.
 16            Q        How do you know Danika -- excuse me --
 17    Danika Berry?
 18            A        Danika and I -- Danika and Courtney
 19    Ajinca have a personal friendship, and Danika Berry
 20    has a business relationship with CAE.                  She's the
 21    publicist for CAE.
 22            Q        How long have you had a personal
 23    relationship personally with Danika?
 24            A        The personal relationship began probably
 25    a year into the business relationship.                   The business

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                    7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 13 of 117          Page 12

  1    relationship happened -- it started in maybe January
  2    of 2018.
  3            Q        And so a year before January of 2018?
  4            A        A year after.
  5            Q        So in January of 2018 you personally
  6    developed a relationship with Danika?
  7            A        Absolutely.
  8            Q        Okay.     A year after that you developed a
  9    business relationship?
 10            A        In 2018 we began the business
 11    relationship and Danika --
 12            Q        I see.
 13            A        -- Danika Berry Public Relations.                    And
 14    around 2019 Courtney Ajinca and Danika Berry began
 15    forming a personal relationship.
 16            Q        How did you personally first meet
 17    Danika?
 18            A        Danika was introduced to Courtney Ajinca
 19    Events through a mutual -- a mutual business
 20    partner.      Not a business partner but a mutual
 21    business associate.
 22            Q        And when CAE developed a business
 23    relationship with Danika Berry, what was that
 24    relationship?        What did that relationship entail?
 25            A        CAE formed the relationship with Danika

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 14 of 117     Page 13

  1    Berry Public Relations, not Danika Berry personally.
  2    And that business relationship entailed full public
  3    relations for CAE for submissions to magazines.                       She
  4    handled CAE's public appearances on television as
  5    well as introducing to clients, potential clients.
  6            Q        Is Danika Berry's -- is it Danika Berry
  7    Agency?     Is that the formal name of her company?
  8            A        Danika Berry Public Relations.
  9            Q        Is Danika Berry Public Relations still
 10    doing public relations services for CAE?
 11            A        Yes, she is.
 12            Q        And are you still personally friends
 13    with or have a personal relationship -- do you still
 14    have a personal relationship with --
 15                     The lights just went off.
 16            A        Yes.
 17            Q        Sorry about that.
 18            A        Courtney Ajinca does still have a
 19    personal relationship with Danika Berry.
 20            Q        Thank you.       Sometimes -- let me pause
 21    for a second.
 22                     (Off record.)
 23            Q      (By Ms. Sperry) Does Ms. Berry attend
 24    all the events that CAE plans and hosts for clients?
 25            A        Danika Berry does not attend all of the

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 15 of 117     Page 14

  1    Courtney Ajinca events.
  2            Q        Does Danika Berry PR do publicity for
  3    all of your -- for all of CAE's events?
  4            A        Danika Berry Public Relations does --
  5    does public relations for the majority of my events,
  6    unless it is specifically requested by a client to
  7    not have relations, public -- those publicity for a
  8    Courtney Ajinca event.
  9            Q        And do you have a contract between CAE
 10    and Danika Berry Public Relations?
 11            A        Yes, there is a contract.
 12            Q        Can you tell me what the contract
 13    entails?
 14            A        The contract between Danika Berry Public
 15    Relations and Courtney Ajinca Events entails that
 16    she would provide full publicity and public relation
 17    services for Courtney Ajinca events, garnering
 18    public press, garnering national press,
 19    and making introductions between clients.
 20            Q        Does CAE enter into a separate contract
 21    with the Danika Berry Public Relations firm before
 22    every event?
 23            A        No, the contract between Danika Berry
 24    Public Relations and Courntey Ajinca Events is the
 25    same.     It has not changed.

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 16 of 117     Page 15

  1            Q        When you say it's the same, it has not
  2    changed, so it's a -- it's not event specific; is
  3    that right?
  4            A        I retain -- Courtney Ajinca Events
  5    retains Danika Berry monthly for public relation
  6    services.
  7            Q        So it's a monthly basis.
  8                     Okay.     I want to ask you about Frost
  9    Bistro.     What is Frost Bistro?
 10            A        Frost Bistro is a company that is owned
 11    by a client of CAE, Rasheeda and Kirk Frost.
 12            Q        And how did CAE first meet those
 13    clients?
 14            A        CAE first met Rasheeda and Kirk through
 15    Danika Berry Public Relations who was their PR at
 16    the time.      And Danika Berry Public Relations
 17    introduced CAE to Rasheeda and Kirk to plan
 18    Rasheeda's Pressed grand opening in Houston.
 19            Q        When was the grand opening of Frost
 20    Bistro?
 21            A        Of Frost Bistro?            The grand opening of
 22    Frost Bistro, I believe, was in June of 2019.
 23            Q        And was CAE hired by Frost Bistro for
 24    that grand opening?
 25            A        CAE was hired by Frost Bistro.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                 7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 17 of 117       Page 16

  1            Q        Can you tell me about what they were --
  2    CAE was hired to do?
  3            A        CAE was hired to plan, design, and
  4    execute the grand opening for Frost Bistro that was
  5    featured on Love & Hip Hop.
  6            Q        What is Love & Hip Hop?
  7            A        Love & Hip Hop is a reality TV show.
  8            Q        And where is Frost Bistro located?
  9            A        I'm not really familiar with Atlanta,
 10    but it is -- it is located in Atlanta.
 11            Q        It's in Atlanta?
 12            A        Uh-hmm.
 13            Q        How did you first meet -- excuse me.
 14    How did CAE first meet Mr. Nick McElroy?
 15            A        CAE was referred to McElroy.               CAE
 16    searched on Instagram for a photographer.                    CAE
 17    called another photographer that I found, and that
 18    photographer was unavailable and referred CAE to
 19    Nick.
 20            Q        Do you recall the first photographer
 21    that was unavailable?
 22            A        I do not remember the first -- Courtney
 23    Ajinca Events does not remember the first
 24    photographer's name.           I'm sorry.
 25            Q        So once you decided -- excuse me.                    Once

                                 www.trustpoint.one                      800.FOR.DEPO
                               www.aldersonreporting.com                  (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 18 of 117     Page 17

  1    CAE decided to hire Mr. McElroy, how did you contact
  2    him?    How was he contacted?
  3            A        CAE was either given his phone number by
  4    that photographer or that photographer gave the
  5    phone number to Nicholas.
  6            Q        And once CAE had the phone number, who
  7    at CAE called Mr. McElroy?                Was it yourself?
  8            A        Once I either received the phone number
  9    or he received my phone number, one of us contacted
 10    the other.       Either Courtney Ajinca contacted
 11    Nicholas or he contacted Courtney Ajinca.
 12            Q        Okay.     Do you remember when that phone
 13    conversation occurred?
 14            A        That phone conversation -- it was
 15    actually a last-minute booking, and that phone
 16    conversation happened probably -- I don't remember
 17    the exact date of the event, but that -- he was
 18    booked maybe three hours before the event.
 19            Q        Okay.     And you were the one that had
 20    conversations with Mr. McElroy on behalf of CAE; is
 21    that right?
 22            A        Absolutely.
 23            Q        And do you recall -- what was discussed
 24    during the conversation?
 25            A        During the conversation with Nicholas it

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 19 of 117     Page 18

  1    was discussed that he would come to Frost Bistro to
  2    take photos of the guests, of the decor, of the --
  3    the cast of Love & Hip Hop.               It was also discussed
  4    that these picture would be distributed, that we
  5    would need them -- that CAE and Danika Berry Public
  6    Relations would need them the night of the event so
  7    that they could be distributed and pushed out to the
  8    different publications.
  9                     He was excited and agreed.              He
 10    discussed -- Nicholas discussed his rates with CAE.
 11    They were agreed upon.            It was discussed that CAE
 12    would pay at the end of the event.
 13                     Nicholas arrived to the event and was
 14    excited and ready to take photos.
 15            Q        During the conversation you mentioned
 16    that you discussed what publications pictures would
 17    be used with.        Did you specifically tell him what
 18    those publications were?
 19            A        During the conversation we told him -- I
 20    told -- Courtney Ajinca Events told Nicholas that
 21    they would be distributed to publications.                     There
 22    were no exact ones, but he -- Nicholas McElroy
 23    was notified that they would be distributed to -- to
 24    different magazines.
 25            Q        During that conversation did you ask for

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 20 of 117     Page 19

  1    his permission to use those photos and distribute to
  2    publications?
  3            A        His permission was not directly asked
  4    for, but it was implied through his agreeance and
  5    through sending the photos that he would agree.                       He
  6    was also sent -- he was also told that night that he
  7    would be sent the links from those publications, and
  8    the links from those publications were sent to him
  9    and he was very excited.
 10                     He said that he was so grateful to work
 11    with CAE and, you know, he had such a great
 12    experience and he had -- you know, was excited to be
 13    in those publications.
 14            Q        I want to focus a little bit more on the
 15    phone conversation, then I have a couple of followup
 16    questions.       Just so I'm clear, you did not ask for
 17    permission to send those photographs to publications
 18    during that phone conversation; is that correct?
 19            A        We -- CAE told Nicholas McElroy that
 20    they would be -- that they would be distributed to
 21    the publications, and Nicholas McElroy did not
 22    object.
 23            Q        Did he say anything in response to the
 24    statement that they would be used for publications?
 25            A        "Oh, that's super cool," like --

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 21 of 117     Page 20

  1            Q        He said super cool?
  2            A        I don't want to be quoted that he said
  3    "super cool," but that's how Nicholas talks, yes.
  4            Q        Okay.     Did you ever discuss during that
  5    phone conversation whether CAE would be granted a
  6    license to use the photographs?
  7            A        There was no discussion for a licensing
  8    during that conversation.
  9            Q        Okay.     You mentioned that the links were
 10    sent to Mr. McElroy.            Were those links sent the
 11    evening of the event --
 12            A        Yes, they were.
 13            Q        -- to him?        Did you personally send him
 14    the links?
 15            A        Yes, I believe I sent him the first link
 16    that was made available.
 17            Q        How did you send the links to him?
 18            A        Via text.
 19            Q        To date we haven't received those texts
 20    as part of your document production.                  Do you still
 21    have these texts?
 22            A        I personally do not have those texts.
 23    But if you subpoena Nicholas for those texts, you
 24    will be able to see them because they were sent.
 25            Q        Okay.     But to date you don't have a copy

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 22 of 117     Page 21

  1    of the texts as we sit here today?
  2            A        My phone was -- was broken soon after
  3    Cynthia's event.
  4            Q        So just so I'm clear, as we sit here
  5    today you don't have any copies of the texts; is
  6    that correct?
  7            A        I do not.
  8            Q        I'm sorry.        Just bear with us as we have
  9    the lighting issue.
 10                     Okay.     Which publications were the
 11    photographs sent to from the Frost shoot?
 12            A        That's -- I'm sorry.                That's not the job
 13    of Courtney Ajinca Events.                That's the job of Danika
 14    Berry Publications, so I'm unsure which publications
 15    they were actually sent to.
 16            Q        Okay.     But didn't you send him the links
 17    containing those published photographs?
 18            A        I probably sent him one link, and I
 19    believe it was from Star.
 20            Q        So --
 21            A        But I do not remember exactly which
 22    publication I sent him that evening.
 23            Q        So today you're saying you probably sent
 24    him a link.       Are you certain that you sent him a
 25    link to the publication?

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 23 of 117     Page 22

  1            A        I am certain that I sent him a link to a
  2    publication.        Which publication he received, I am
  3    not sure.      But I am almost certain that it was Star
  4    because that was the first one that was published.
  5            Q        Okay.     So your testimony is that you did
  6    send him a link to Star Magazine the day of the
  7    event; correct?
  8            A        My testimony is that he received a link
  9    to a magazine.        Star Magazine was the first
 10    publication that published the article.                   And I
 11    believe that's the link that I sent him.                    Because I
 12    don't remember and because I was blindsided by this,
 13    I do not have proper documentation that that was the
 14    exact link.
 15                     But if you get Nicholas's phone and he
 16    has not deleted anything, you will see that that was
 17    the publication that he was sent or that he was sent
 18    a publication.
 19            Q        I understand.          But I need to have your
 20    full testimony.
 21            A        That is my -- that is my testimony.
 22            Q        I understand.          But you said you believe.
 23    So can you tell me with certainty --
 24            A        I sent him --
 25            Q        Let me finish the question.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 24 of 117     Page 23

  1            A        Okay.
  2            Q        Can you tell me with certainty as you
  3    sit here today testifying under oath that you sent
  4    Mr. McElroy a link to the Star Magazine publication
  5    of his photograph?
  6            A        I sent Nicholas McElroy a link to a
  7    publication.        Which publication he was sent to, I am
  8    not sure.      However, the Star Magazine was the first
  9    publication that was posted, if I remember
 10    correctly.
 11            Q        Okay.     So you cannot be certain that it
 12    was the Star Magazine publication that you sent him
 13    the day of the event; is that correct?
 14            A        I sent -- I sent Nicholas McElroy a link
 15    to a publication.
 16            Q        I need -- I need you to answer my
 17    question, please.          You cannot as you sit here today
 18    tell me for certain which magazine publication you
 19    sent a link to Mr. McElroy on the day of the Frost
 20    shoot; is that correct?
 21            A        I think you should subpoena his text
 22    messages.
 23            Q        I need you to answer the question.
 24            A        I have answered the question on multiple
 25    occasions.       Jeff?

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                   7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 25 of 117         Page 24

  1            Q        Actually, you haven't.                As you sit here
  2    today, you cannot testify with certainty that you
  3    sent --
  4                     THE WITNESS:         Jeff, haven't I answered
  5            this question multiple times?
  6                     MS. SPERRY:        Please let me finish.
  7                     THE WITNESS:         Because I'm answering it
  8            to the best of my ability at this time.
  9                     MR. BARNES:        Right.          Right.   So let --
 10            let's break this down.              Maybe ask the question
 11            in the simplest way --
 12                     MS. SPERRY:        Sure.
 13                     MR. BARNES:        -- instead of like "you
 14            cannot do this."          It's "can you say for sure."
 15                     MS. SPERRY:        Sure.      I'm happy to --
 16                     MR. BARNES:        I don't want to ask your
 17            question for you.
 18                     MS. SPERRY:        Thank you.          No, I'm happy
 19            to.
 20                     MR. BARNES:        But I think it's --
 21                     "Are you sure that ..." and then, you
 22           know, if you're sure, then you say "yes."                      If
 23           you're not sure, you say "no."                   Fair enough?
 24                     THE WITNESS:         That's fair.
 25                     MR. BARNES:        I just -- I think that's

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 26 of 117     Page 25

  1            where the noise is here, so --
  2                     MS. SPERRY:         Sure.      Thanks.   I
  3            appreciate it.
  4            Q      (By Ms. Sperry) Can your testify for sure
  5    today that you sent Mr. McElroy a link to Star
  6    Magazine on the night of the Frost shoot?
  7            A        No, not for sure.
  8            Q        And you mentioned Star Magazine was one
  9    of the publications where the Frost shoot photos
 10    appeared; correct?
 11            A        Yes.
 12            Q        Do you know the name of the other
 13    publications as you sit here today?
 14            A        I do not.
 15            Q        No, you do not.
 16                     Okay.     So during the phone conversations
 17    where you discussed what Mr. McElroy would be doing
 18    for the Frost shoot, you testified that you told him
 19    that they would be sent to publications; correct?
 20            A        Absolutely.
 21            Q        Did you discuss whether they would also
 22    be published in social media?
 23            A        Absolutely.
 24            Q        Okay.     So both social media and
 25    publications were discussed with him during your

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 27 of 117     Page 26

  1    phone conversations; is that right?
  2            A        Yes.
  3                     (Exhibit A was marked.)
  4            Q      (By Ms. Sperry) Okay.                 I'm going to be
  5    handing you a document that's marked as Exhibit A
  6    here.     If you could take a moment to review it.
  7            A        (Reviewing.)          Okay.
  8            Q        Do you recognize this document?
  9            A        Yes, I do.
 10            Q        And can you tell me, what is it?
 11            A        This was the response to the demand
 12    letter that was sent from your office, and this is
 13    my attorney's response along with some
 14    documentation.
 15            Q        Okay.
 16            A        My previous attorney's response.
 17            Q        Okay.     Could you please review the third
 18    paragraph starting on the first page ending at the
 19    top of Page 2?        Take a moment to review that
 20    paragraph.
 21            A        (Reviewing.)          Okay.
 22            Q        In particular, I'd like to ask you a
 23    couple of questions and ask you if you could please
 24    read starting on Line 3, that sentence starting with
 25    "CAE informed."         Would you please read the next two

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 28 of 117     Page 27

  1    sentences.
  2            A        The sentence that begins after that
  3    sentence or --
  4            Q        "CAE informed McElroy" --
  5            A        The entire -- the entirety of the two
  6    sentences?
  7            Q        Yes, please.
  8            A        "CAE informed McElroy that it would be
  9    posting the pictures on social media and sharing
 10    them with the owner of the boutique to do the same.
 11    In fact, McElroy was enthusiastic about, aware of,
 12    and agreed with my client's intent to use the photos
 13    for marketing and promotional services to the
 14    boutique on various social media, hereinafter
 15    agreement."
 16            Q        Okay.     How come your counsel and you did
 17    not mention publications and media outlets in this
 18    response in terms of what was the scope of the Frost
 19    Bistro agreement?
 20            A        I'm not sure.          That's a question that
 21    you would have to ask my question -- my previous
 22    attorney.
 23            Q        So did you provide your previous
 24    attorney with information about the scope of that
 25    agreement when he prepared this letter?

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 29 of 117     Page 28

  1            A        I'm sorry?
  2            Q        When you were working with your previous
  3    attorney, Mr. Alston, before he prepared this
  4    letter, did he ask you about the scope of the Frost
  5    agreement or what was involved in that agreement
  6    with Mr. McElroy?
  7            A        He did.
  8            Q        He did.       And based on your conversations
  9    with him, he prepared this letter; is that right?
 10            A        Yes.
 11            Q        Okay.     So did you not tell him at the
 12    time that the Frost shoot would also be used for
 13    publications?
 14            A        This was a miss -- this was a
 15    miscommunication on his part because he was fully
 16    aware, which is partially the reason why he's no
 17    longer my attorney.
 18            Q        Did you read this letter before he sent
 19    it out?
 20            A        I probably read it over quickly.                I'm
 21    extremely busy.
 22            Q        So are you sure you read it over before
 23    he sent it out?
 24            A        I read over it very quickly.               So if I
 25    missed him saying "only to use on social media," I

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 30 of 117     Page 29

  1    did miss that.
  2            Q        Okay.     Thank you.
  3                     How do you define social media?
  4            A        Social media is really any type of
  5    person-to-person contact on the -- on the Internet.
  6            Q        Okay.     I want to go back for a moment to
  7    the Frost Bistro shoot.              Do you know who sent Mr.
  8    McElroy's photograph to Star Magazine?
  9            A        To my knowledge, Danika Berry Public
 10    Relations sent that to the publications.
 11            Q        Was Danika Berry Public
 12    Relations working --
 13            A        Sorry.      There's something in my eye.
 14            Q        That's okay.          If you want to take a
 15    break, please.
 16            A        I'm sorry.        Go ahead.
 17            Q        Was Danika Berry Public Relations doing
 18    work for CAE for the Frost Bistro shoot to publicize
 19    the event?
 20            A        So I'm, like, reading --
 21            Q        Sure.     No problem.          Let me rephrase.
 22            A        I'm reading and processing.
 23            Q        That was my bad.            My bad.
 24            A        I'm sorry.
 25            Q        Let me rephrase that.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 31 of 117     Page 30

  1            A        Go ahead.
  2            Q        For the Frost Bistro was Danika Berry
  3    Public Relations assisting you with publicizing that
  4    event?
  5            A        Yes, Danika Berry was assisting CAE with
  6    the publications -- with publicizing.
  7            Q        Was Ms. Berry personally in attendance
  8    at the Frost Bistro shoot?
  9            A        Ms. Berry was not in attendance.
 10            Q        How did she receive the photographs of
 11    the event at the Frost Bistro shoot?
 12            A        Danika Berry Public Relations received
 13    those photographs after Nicholas McElroy sent them
 14    to CAE, and then CAE sent the link to Danika Berry
 15    Public Relations.
 16            Q        And you were aware when CAE -- or CAE
 17    was aware when they sent the link to Danika Berry
 18    Public Relations that they would be sent to media
 19    outlets and publications; is that right?
 20            A        CAE was aware that they would be sent to
 21    publications and Nicholas McElroy was also aware
 22    that they would be sent to publications.
 23            Q        Okay.     Do you -- so your understanding
 24    is that Danika Berry Public Relations sent the Frost
 25    photographs to Star Magazine; is that right?

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 32 of 117     Page 31

  1            A        Yes.
  2            Q        Okay.     Do you know when Danika Berry
  3    Public Relations sent that photograph to Star
  4    Magazine?
  5            A        As with every event, Danika Berry Public
  6    Relations sends event photos out directly after the
  7    event after we have received the links from the
  8    photographers.
  9            Q        Okay.     During your oral conversation
 10    with Mr. McElroy on behalf of CAE when you spoke to
 11    him on the phone before the event, did you discuss
 12    how to credit him for photographs that would be sent
 13    to publications?
 14            A        Nicholas McElroy told us to -- to CAE
 15    and DB Public Relations to credit his name
 16    personally for those photographs.
 17            Q        And that conversation happened during
 18    the phone conversation you mentioned earlier?
 19            A        That conversation happened via text.
 20            Q        Via text?        Did that happen before the --
 21            A        After.
 22            Q        -- photo shoot.
 23            A        After he sent us those photos.
 24            Q        So after you sent you the photographs
 25    from the event you --

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 33 of 117     Page 32

  1            A        After he --
  2            Q        -- communicated via text with him and
  3    asked how he should be credited?
  4            A        Absolutely.         Yeah.
  5            Q        And how did you he respond?
  6            A        Nicholas responded that he wanted to be
  7    credited as his name, Nicholas McElroy.
  8            Q        Did those text exchanges occur before
  9    the photographs were sent to Star Magazine?
 10            A        Yes.     And to the best of my knowledge,
 11    Danika Berry Public Relations sent over those
 12    credits, and that was an error on the -- from Star
 13    Magazine.
 14            Q        Did you ever attempt to contact Star to
 15    correct that error?
 16            A        I don't have any communications with
 17    publications.
 18            Q        Did you inform Mr. McElroy that there
 19    had been an error in the credit line?
 20            A        We were not -- CAE and DB Public
 21    Relations were not aware that there was an error
 22    with the credits for the publications, for his
 23    credit.     We were not aware until we were served ten
 24    months later or however long it was.
 25            Q        Okay.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 34 of 117     Page 33

  1            A        Nine.
  2            Q        When you hire photographers for events
  3    on behalf of CAE, is there a standard written
  4    contract that you give them?
  5            A        At that current time there was not a
  6    standard contract that I gave.                  The only -- the only
  7    paperwork that I gave to any of my vendors,
  8    including the photographers, is a non-disclosure
  9    agreement, non-circumvention agreement.                   And usually
 10    when CAE works with photographers, the photographer
 11    supplies their own photography contract, which I was
 12    not supplied -- I was not given from Mr. McElroy.
 13            Q        I forgot to ask you one question about
 14    Frost Bistro.        Was there a written agreement entered
 15    into between CAE and Mr. McElroy for the Frost
 16    Bistro shoot?
 17            A        There was no written agreement.                It was
 18    verbal.
 19            Q        All right.        So typically when you hire a
 20    photographer, the photographer brings the written
 21    agreement; is that correct?
 22            A        Yes, that is correct.
 23            Q        Over the past five years can you tell me
 24    how many photographers you've hired for your events?
 25            A        I cannot.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 35 of 117      Page 34

  1            Q        You cannot.         Okay.      During the last five
  2    years, how many photographers have you entered into
  3    written agreements with?
  4            A        I -- because I cannot give you a certain
  5    number, I could give you a percentage.                    And I would
  6    you say that a percentage would be 90 percent.
  7            Q        90 percent?         Okay.      And of those written
  8    contracts, did they include a license to use the
  9    photographs with media outlets and publications?
 10            A        Yes.
 11            Q        Okay.     And the other 10 percent, were
 12    those oral contracts?
 13            A        They were.
 14                     (Exhibit B was marked.)
 15            Q      (By Ms. Sperry) Okay.                 I am going to be
 16    handing you a document marked as Exhibit B.                     Could
 17    you please take a moment to review it?                    Just let me
 18    know when you've had a chance -- have you had a
 19    chance to review it?
 20            A        Yes, I have.
 21            Q        Do you recognize this document?
 22            A        I do.
 23            Q        What is it?
 24            A        The response to the interrogations
 25    [sic].

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                  7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 36 of 117        Page 35

  1            Q        It's the response -- your responses to
  2    the interrogatories; is that right?
  3            A        Yeah.
  4            Q        Okay.     Could you please turn to Page 12
  5    and Number 17 in particular.                 Interrogatory 17 asks
  6    you about other contracts you've entered into with
  7    other photographers over the past five years.                         I
  8    just want to ask you a couple of questions about
  9    your response.
 10                     Your first response mentions Dutchess
 11    Lattimore birthday party, paid photographer $300 for
 12    full event coverage and photos.                      Photos were
 13    distributed to magazines and social media blogs,
 14    such as The Share Room, and that it was an oral
 15    contract.
 16                     Can you tell me a little bit about that
 17    event and what CAE was hired to do?
 18            A        CAE was hired to design, plan and
 19    execute a birthday party for Dutchess Lattimore.
 20            Q        Okay.     And in that case do you recall
 21    was the oral contract by phone or in person?
 22            A        It was by phone.
 23            Q        By phone.        And was that oral contract
 24    entered into the day of the event?
 25            A        That oral contract I do not remember.

                                  www.trustpoint.one                      800.FOR.DEPO
                                www.aldersonreporting.com                  (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 37 of 117     Page 36

  1    That was two years ago.
  2            Q        Do you recall if during the oral
  3    contract you specifically discussed whether the
  4    photographs would be used with publications, social
  5    media?
  6            A        No.
  7            Q        Okay.     And why wasn't a written contract
  8    entered into for the Lattimore event?
  9            A        Because that's a photographer that I've
 10    had a relationship with for over ten years.
 11            Q        And have you done other -- have you
 12    hired that photographer for other events?
 13            A        I have not.
 14            Q        So what is that personal relationship
 15    based on with that photographer?
 16            A        He was my -- I was a model formerly, and
 17    he was my photographer.
 18            Q        Okay.     The next answer you have given is
 19    March 5th, 2018, the Rasheeda Frost Pressed grand
 20    opening.      It says you paid a photographer a thousand
 21    dollars for full event coverage, photos, and
 22    60-second video event recaps.                 The photographs were
 23    distributed to many national publications as well as
 24    The Shade Room.
 25                     Was that contract with that photographer

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 38 of 117     Page 37

  1    an oral or written contract?
  2            A        That was a written contract.
  3            Q        Written.       Okay.      Was Rasheeda Frost the
  4    same client that was involved in the Frost Bistro we
  5    spoke about before?
  6            A        That is the same client.
  7            Q        Okay.     And in terms of the written
  8    contract for this Rasheeda Frost Pressed grand
  9    opening, did you provide that contract to the
 10    photographer?
 11            A        The Rasheeda Frost grand opening, the
 12    photographer provided the contract to CAE.
 13            Q        And did that contract discuss the use of
 14    the photographs with publications?
 15            A        Yes, it did, or I'm not sure if that --
 16    if it did, if the contract directly expressed that.
 17    But the agreement was made with the photographers.
 18            Q        So you don't recall the scope of the
 19    contract in terms of how the photographs would be
 20    used; is that right?
 21            A        The -- I don't remember the exact scope
 22    from that contract.            However, the agreement was made
 23    with those photographers to be distributed -- for
 24    those to be distributed.               And I believe within the
 25    contract it says that they just have to be properly

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 39 of 117      Page 38

  1    credited, and they were.
  2            Q        Do you still have that contract?
  3            A        I do.
  4            Q        Okay.     The next one is April 25th, 2018,
  5    Antonio Cromartie -- excuse my pronunciation if
  6    that's incorrect -- retirement party.                     Was that an
  7    oral or a written contract?
  8            A        That was a written contract as well.
  9            Q        And did you provide the contract to the
 10    photographer in that case?
 11            A        No, I did not.
 12            Q        Did that contract specify the use of the
 13    photographs with publications?
 14            A        It did.
 15            Q        The next question is relating to the
 16    October 26th, 2018, Cynthia Bailey's Seagram's
 17    launch party.        Was that contract with the
 18    photographer oral or written?
 19            A        Written.
 20            Q        Do you have a copy of that contract
 21    still?
 22            A        I do.
 23            Q        And let me back up.                 Do you also have a
 24    copy of the Antonio Cromartie contract?
 25            A        I do.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                 7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 40 of 117       Page 39

  1            Q        Then there was a May 9th, 2019, Quad
  2    Webb Cooking and Miss Quad launch party.                      Was that
  3    an oral -- that was an oral contract you specify
  4    here.     Was that entered into the day of the launch
  5    party or beforehand?
  6            A        The day of.
  7            Q        And how come a written contract was not
  8    entered into in that case?
  9            A        Because of the relationship with the
 10    photographer.
 11            Q        Had you worked with that photographer
 12    before?
 13            A        I have.
 14            Q        What was the name of the photographer?
 15            A        I don't see how that's pertinent
 16    information.
 17                     MR. BARNES:         Just answer it.
 18                     THE WITNESS:          Yeah?         Donald Wilson.
 19            Q      (By Ms. Sperry) Donald Wilson?
 20            A        I don't want -- I don't want my, you
 21    know, personal contacts to be named in a lawsuit.
 22            Q        Okay.     Donald Wilson.              And how long have
 23    you known Mr. Wilson?
 24            A        Since 2017 maybe.
 25            Q        And has he done photography work for CAE

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 41 of 117     Page 40

  1    before?
  2            A        He has.
  3            Q        How many other events has Mr. Wilson
  4    photographed for CAE?
  5            A        I do not know.           Maybe five to ten.
  6            Q        Five to ten?          Okay.         And were those
  7    other events that Mr. Wilson photographed also oral
  8    contracts?
  9            A        They were.
 10            Q        Were any of the contracts with
 11    Mr. Wilson entered into written?
 12            A        No.
 13            Q        And of those other events that
 14    Mr. Wilson photographed for CAE, did those oral
 15    contracts include the use of the photographs for
 16    publications in each event?
 17            A        No, they were not -- they were not
 18    distributed for those the events.
 19            Q        And why not?
 20            A        Because they were not celebrity clients.
 21            Q        I'm sorry.        I didn't hear that.
 22            A        They were not celebrity clients.
 23            Q        Okay.     So the only reason that the
 24    photographs that Mr. Wilson took for those events
 25    was because it was not involving a celebrity client,

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 42 of 117     Page 41

  1    so that's why --
  2            A        Outside of Quad, yes.
  3            Q        So there was no discussion with
  4    Mr. Wilson during the oral contracts that they would
  5    be used for publications or possibly --
  6            A        There was a discussion with Quad Webb's
  7    event that they would possibly be distributed, but
  8    Miss Webb decided that she did not want them
  9    distributed.
 10            Q        I had a question about -- in these
 11    contracts that we discussed in your interrogatory
 12    response, did you discuss how to credit these
 13    photographers if their photographs would be used in
 14    publications?
 15            A        Each time that photos are taken of an
 16    event, the photographers are asked how they would
 17    like to be credited and they are credited
 18    accordingly.
 19            Q        Are they -- does that discussion happen
 20    during the oral contract?
 21            A        That discussion usually happens at the
 22    end of the event before pictures are submitted.
 23            Q        Okay.     So it happens after the oral
 24    contract is entered into; is that correct?
 25            A        Oral -- oral or written contract because

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 43 of 117     Page 42

  1    not all contracts are oral.
  2            Q        Thank you for clarifying.             So after the
  3    oral or written contract is entered into is when you
  4    typically have discussions about credits?
  5            A        Absolutely.         The discussion about
  6    credits is -- it happens at the end of the event
  7    after they have sent the photos and before they are
  8    sent to publications.
  9            Q        In these cases where some of the
 10    photographs were sent to publications, was CAE also
 11    given credit in any of those instances for the
 12    photographs?
 13            A        Yes, I believe so.
 14            Q        Okay.     Do you know which events -- or,
 15    excuse me -- yeah, for which events CAE was given
 16    credit for in these photos?
 17            A        I do not remember.
 18            Q        In those cases where CAE was given
 19    credit, were the photographers also given credit on
 20    those photographs?
 21            A        Absolutely.
 22            Q        Okay.     How do you know Cynthia Bailey
 23    personally?
 24            A        I was introduced to Cynthia Bailey
 25    professionally through CAE and through our

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 44 of 117     Page 43

  1    professional relationship we have created a personal
  2    relationship.
  3            Q        Who introduced Ms. Bailey to CAE?
  4            A        CAE was introduced to Miss Bailey
  5    through Danika Berry Public Relations.
  6            Q        What is Danika Berry Public Relations'
  7    relationship to Miss Bailey?
  8            A        At the time DBPR was the PR for Cynthia.
  9            Q        I'm going to say "DBR" when I mean
 10    Danika Berry Relations.             Is that clear?
 11            A        Yes.
 12            Q        So I don't stumble on my words.
 13            A        Thank you.
 14            Q        Is DBR still the PR agency for Miss
 15    Bailey?
 16            A        She is not.
 17            Q        She is not.        Do you know when that
 18    relationship ended?
 19            A        I do not.
 20            Q        Can you tell me what work you've done --
 21    what work has CAE done for Miss Bailey?
 22            A        For Miss Bailey CAE has designed,
 23    executed and planned her launch party for her custom
 24    drink with Seagram's.            CAE has planned and designed
 25    her engagement party.            However, CAE was not hired

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 45 of 117     Page 44

  1    Miss Bailey at that time.              I was hired by -- CAE was
  2    hired by her fiance, Mike Hill.
  3                     And for the -- and CAE is currently
  4    planning the wedding.
  5            Q        What is the date of the wedding?
  6            A        10/10/20.
  7            Q        I want to ask you about the Cynthia
  8    Bailey engagement party that Mr. Hill hired CAE to
  9    plan.     What exactly was CAE hired to do for that
 10    engagement party?
 11            A        CAE was hired to design, plan and
 12    execute the event according to the theme, and to
 13    assist with the engagement concept and, like, the
 14    execution of the engagement.
 15            Q        When was CAE hired to plan the
 16    engagement party?
 17            A        A few days before.
 18            Q        And what was DBR's involvement with the
 19    Bailey engagement party?
 20            A        DBR's involvement was, as every event,
 21    to distribute photos on behalf of CAE.
 22            Q        Was Ms. Berry present at the engagement?
 23            A        Miss Berry was not present at the
 24    engagement.
 25            Q        When you say DBR's role is to distribute

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 46 of 117     Page 45

  1    photos, what was DBR -- let me rephrase that for
  2    you.    Which -- can you explain more about what you
  3    mean by distribute photos?                What exactly was DBR's
  4    role there?       Can you give me a little bit more
  5    details?
  6            A        DBR's role was to distribute photos to
  7    the publications -- to distribute photos to the
  8    publications on behalf of Cynthia and CAE.
  9            Q        And by publications do you mean national
 10    media --
 11            A        National media outlets --
 12            Q        -- companies?          Thank you.
 13                     So Bravo didn't hire CAE to plan the
 14    engagement party for Cynthia Bailey; is that right?
 15            A        Bravo did not directly hire CAE, but CAE
 16    has a personal -- has a relationship with Bravo.
 17            Q        Okay.     Did Bravo know CAE was planning
 18    the Bailey engagement?
 19            A        They did.
 20            Q        Did Bravo pay CAE for the planning of
 21    the Cynthia Bailey engagement?
 22            A        No.
 23            Q        Who did CAE hire to photograph the
 24    Cynthia Bailey engagement?
 25            A        I'm sorry.        One more time?

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 47 of 117     Page 46

  1            Q        Sure.     Who did CAE hire to photograph
  2    the Bailey engagement?
  3            A        Oh, CAE hired -- CAE contacted Nicholas
  4    McElroy who then brought on Night Owl Post
  5    Productions.        CAE was unsure as to why Night Owl
  6    Post Productions was brought on to this event, but
  7    that's who I paid -- who CAE paid.
  8            Q        How did CAE contact Mr. McElroy?
  9            A        CAE contacted Nicholas through text
 10    messages.
 11            Q        And was that you personally on behalf of
 12    CAE that contacted Mr. McElroy?
 13            A        It was.
 14            Q        When did you text Mr. McElroy about the
 15    event?
 16            A        A couple of days before the event, like
 17    two days before.
 18            Q        Did CAE consider any other photographers
 19    before contacting Mr. McElroy?
 20            A        No.
 21            Q        And why did CAE choose Mr. McElroy for
 22    the job?
 23            A        CAE chose Mr. McElroy for the job
 24    because he seemed like a nice, honest person, and we
 25    had a great experience beforehand.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 48 of 117     Page 47

  1            Q        Okay.     And do you recall what you said
  2    when you initially reached out via text to Mr.
  3    McElroy about hiring him for the engagement?
  4            A        I told him that we had such a great
  5    experience last time and that I would love to bring
  6    him on for this event -- for that event that I was
  7    currently planning and that it would be the same
  8    thing as before, pictures of all the important
  9    people and decor, and he agreed and was excited.
 10            Q        And that conversation was through text;
 11    is that right?
 12            A        It was.
 13            Q        Okay.     In those text messages did you
 14    discuss that the photographs would be sent to
 15    publications and media outlets?
 16            A        I'm sorry?
 17            Q        In those text messages with Mr. McElroy
 18    did you specifically tell him that those photographs
 19    would be sent to media outlets and publications?
 20            A        I don't recall, but he was told through
 21    text that they would be distributed through media
 22    outlets.      When that text message occurred, I'm not
 23    sure.
 24            Q        So you specifically told Mr. McElroy
 25    that these photographs would be sent to media

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 49 of 117     Page 48

  1    outlets --
  2            A        Yes.
  3            Q        -- in those text messages?
  4            A        Absolutely.
  5            Q        Do you still have those text messages?
  6            A        You -- yes, we have them.
  7            Q        Okay.     So a couple of days -- I'm
  8    focusing on a couple of days before the event.
  9            A        Okay.
 10            Q        When you first reached out to Mr.
 11    McElroy.      During that text exchange did you tell him
 12    how the photographs would be used --
 13            A        Yes.
 14            Q        -- specifically in those texts?
 15            A        Yes.
 16            Q        And in those texts you specifically told
 17    Mr. McElroy that the photos would be used with media
 18    outlets; is that right?
 19            A        Yes.
 20            Q        Okay.     We do not have those texts, so
 21    we'll follow up with counsel on those.                   Do you still
 22    have those texts occurring before -- a couple of
 23    days before where it specifically says that these
 24    photos will be used with media outlets?
 25            A        Yes, they were sent to us.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                 7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 50 of 117       Page 49

  1                     MR. BARNES:        I think there's a little
  2            bit of confusion.
  3                     MS. SPERRY:        Okay.      Sure.
  4                     MR. BARNES:        The texts that she's
  5            referring to are the texts that you guys
  6            produced to us.
  7                     MS. SPERRY:        Right.          Right.   And those
  8            were the day of the event.                   I'm focusing on a
  9            few days before then when she first contacted
 10            McElroy.
 11                     THE WITNESS:         That was two days before.
 12                     MR. BARNES:        Yeah, I believe that
 13            those --
 14                     MS. SPERRY:        The texts that we have are
 15            the night of the event.
 16                     MR. BARNES:        I believe that the texts
 17            started on June --
 18                     THE WITNESS:         24th.
 19                     MR. BARNES:        -- on July 24th.
 20                     THE WITNESS:         July 24th.
 21                     MR. BARNES:        I need to look.          The texts
 22            say what they say.            But to be clear, we don't
 23            have any additional messages.                   When the
 24            cellphone was lost all of those were gone.
 25            Q      (By Ms. Sperry) Okay.                 So we haven't

                                 www.trustpoint.one                       800.FOR.DEPO
                               www.aldersonreporting.com                   (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 51 of 117     Page 50

  1    received any texts that occurred a few days before
  2    the event that discussed the terms of your contract.
  3    We have texts occurring the day of the event between
  4    the two of you.
  5            A        You have texts from your client from two
  6    days before the event, yes, when I initially
  7    contacted him.
  8            Q        We don't have those from you, though.
  9            A        You have them from your client, not
 10    directly from me.
 11            Q        Right.      But just so I'm clear, you have
 12    not produced texts regarding this text
 13    conversation --
 14            A        From two days before, I have not.
 15            Q        -- this text conversation that occurred
 16    a few days before the event; is that correct?
 17            A        No.
 18            Q        Okay.
 19            A        I mean, yes, that is correct.               But, yes.
 20            Q        Just so we have a clear record, sitting
 21    here today you do not have texts discussing the
 22    scope of the agreement with Mr. McElroy that you
 23    sent two days before the event; is that correct?
 24            A        We have those texts in our possession;
 25    however, they did not -- they were not produced from

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 52 of 117     Page 51

  1    me.    They were produced from -- they were not
  2    produced from CAE.           They were produced from Nicholas
  3    McElroy.
  4            Q        Okay.     In the -- in the text messages
  5    you had with Mr. McElroy a few days before the
  6    Bailey engagement you discussed in terms of the
  7    event; is that right?
  8            A        Yes.
  9            Q        Okay.     You do not have those texts in
 10    your possession on your phone still; is that right?
 11            A        My phone broke soon after that event.
 12            Q        So you do not have any texts in your
 13    possession evidencing that text exchange a few days
 14    before that photo shoot?
 15            A        I do not.
 16            Q        I'm sorry?
 17            A        I do not.
 18            Q        You do not.         Okay.      And you have not
 19    produced those texts to us because they're not in
 20    your possession; is that right?
 21            A        Correct.
 22            Q        What did you hire Mr. McElroy
 23    specifically to do for the event?
 24            A        Mr. McElroy, as the previous event, was
 25    required to come take photos of decor, of the

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 53 of 117      Page 52

  1    important people, of the engagement itself.                     He was
  2    hired -- that was what he was exactly hired for, and
  3    to produce video, I believe a 60-second video recap
  4    of the event.
  5                     And it was agreed that he would give it
  6    to us the same night for the publications.
  7            Q        And what was the agreement in terms of
  8    payment?
  9            A        There -- I don't remember the exact
 10    terms, but I do remember that for the video it was
 11    like 250 per hour, something like that.                     I did not
 12    receive an invoice for that event until after the
 13    event was finished and before I received the photos.
 14            Q        You didn't receive --
 15            A        Excuse me.        I'm sorry.          I actually
 16    received the photos before I received that invoice
 17    for those pictures.
 18            Q        Okay.     The -- so what you recall is it
 19    was $250 an hour for the video.                      Do you recall what
 20    the payment terms were for the photographs?
 21            A        I believe that was the total amount for
 22    both.
 23            Q        For both.        Okay.      Was there a written
 24    contract entered into between CAE and Mr. McElroy?
 25            A        There was no written contract.                The only

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 54 of 117     Page 53

  1    written contract -- the only agreement that he was
  2    given was a NDA and a non -- a non-circumvention.
  3            Q        So there was no written agreement as to
  4    a license to use the photographs with Mr. McElroy;
  5    is that right?
  6            A        There was written through text messages
  7    where he give his consent.
  8            Q        Okay.     But there was not a signed
  9    written agreement, correct --
 10            A        There was not a signed agreement,
 11    correct.
 12            Q        -- relating to -- let me just finish.
 13    There was not a signed written license agreement
 14    entered into with Mr. McElroy for the use of the
 15    photographs; is that right?
 16            A        Correct.
 17            Q        During the text messages you exchanged
 18    before the Cynthia Bailey engagement, did you
 19    discuss with Mr. McElroy how he would be credited
 20    for the photographs?
 21            A        During what?          I'm sorry.
 22            Q        A few days -- you reached out to Mr.
 23    McElroy a few days before you hired him.                    And your
 24    testimony today is that you exchanged text messages
 25    about what he would be hired to do.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 55 of 117     Page 54

  1            A        Uh-hmm.
  2            Q        During those text exchanges did you
  3    discuss how Mr. McElroy should be credited for his
  4    photographs if they were going to be published?
  5            A        It was not discussed prior to the event
  6    how he would be credited.               It was -- it was
  7    discussed after the event and before those photos
  8    were pushed out.
  9            Q        How do you know Mr. Bryan Flores?
 10            A        I do not know Mr. Bryan Flores.                CAE
 11    does not know him, neither does Courtney Ajinca.
 12            Q        Did Mr. Flores take photographs of the
 13    Cynthia Bailey engagement party?
 14            A        I believe so, yes.             I guess that's him.
 15    I do not -- I have never formally met Mr. Flores, so
 16    I am not sure who he is.               I need to see a photo.
 17            Q        Okay.     So do you know if Mr. Flores
 18    photographed any of the pictures that are publicized
 19    on national media outlets at the Cynthia Bailey
 20    engagement?
 21            A        I'm not exactly -- I don't know who
 22    Mr. Flores is, so ....
 23            Q        So were you aware that Mr. Flores took
 24    photographs at the Cynthia Bailey event?
 25            A        We did receive -- we did receive his

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 56 of 117     Page 55

  1    name, but I've never formally met Mr. Flores.
  2            Q        So you've never spoken to Mr. Flores.
  3            A        No.
  4            Q        Is that your testimony?
  5            A        No, I don't -- I don't know who
  6    Mr. Flores is.
  7            Q        Okay.
  8            A        I would need to see a photo to be sure
  9    because my only relationship was with Mr. Nicholas
 10    McElroy, and then he brought some people from Night
 11    Owl Post Production who I do not know and I had
 12    never met before.          And they would not be
 13    recognizable to me.
 14            Q        Did Mr. McElroy ever exchange texts with
 15    you on the night of the event mentioning Mr. Flores?
 16            A        He did mention a Mr. Flores.
 17            Q        So you were aware he was taking
 18    photographs based on those text messages; correct?
 19            A        Yes, I was aware, but I do not know who
 20    he is.
 21            Q        Okay.     Aside from not knowing who he is
 22    personally, you do know that somebody named Mr.
 23    Flores took photographs of the Cynthia Bailey event.
 24    Is that fair?
 25            A        Yes.     Yes.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 57 of 117     Page 56

  1            Q        You never asked Mr. Flores how to credit
  2    his photographs; is that right?
  3            A        Nicholas was -- Nicholas said how to
  4    credit Flores.
  5            Q        Okay.     But you never asked Mr. Flores
  6    directly how he should be --
  7            A        I did not have any communication with
  8    Mr. Flores.
  9            Q        And you never entered into any written
 10    agreement with Mr. Flores?
 11            A        I did not enter into a written or oral
 12    agreement with Mr. Flores because I've never -- I
 13    don't know who he is.             I've never talked to him.
 14            Q        Okay.     But you are aware Mr. Flores took
 15    photographs of the --
 16            A        Absolutely.
 17            Q        -- Cynthia Bailey event.             And your
 18    testimony today is you've never entered into an oral
 19    or a written contract with Mr. Flores regarding the
 20    use of his photographs; is that right?
 21            A        Not directly, no.            We -- CAE hired
 22    Nicholas McElroy, and then it is my understanding
 23    that he subcontracted Flores or -- and whoever else
 24    who he brought from Night Owl Post Productions.
 25            Q        Okay.     Can you tell me a little bit more

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 58 of 117      Page 57

  1    about what your understanding is that he
  2    subcontracted?        What is that based on?
  3            A        He never -- Nicholas McElroy never even
  4    made mention that he was subcontracting -- that he
  5    was bringing additional people.                      I'm sorry.   He said
  6    he was bringing additional people.                      I was not under
  7    the impression that they were -- that it was an
  8    entire company until they arrived, and I found out
  9    that it was Night Owl Post Production.
 10            Q        Okay.     And did you ever then -- once you
 11    found out that he had brought other photographers,
 12    did you ever reach back out to Mr. McElroy and ask
 13    him to confirm that the same terms in terms of the
 14    use of the photographs applied to these other
 15    photographers?
 16            A        I did not, no.
 17            Q        So you never discussed with Mr. McElroy
 18    that the photographs that other photographers such
 19    as Mr. Flores were taking would also be sent to
 20    media outlets and publications?
 21            A        I hired Mr. McElroy, so it was not -- it
 22    was not explicitly discussed with him any other
 23    photographers because, you know, that wasn't my
 24    responsibility to -- to discuss with him what is
 25    going on with his contracted individuals.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                                7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 59 of 117      Page 58

  1                     I contacted Mr. McElroy.               So what
  2    happens to -- with his other, you know, clients or
  3    whoever he brings upon, his associates, that was not
  4    my concern.
  5            Q        Okay.     Did he ever tell you that, yes, I
  6    understand that my photographs will be used with
  7    national media and the same terms will apply to my
  8    other photographers?
  9            A        He never discussed that directly.
 10    When -- when we initially asked Nicholas for his
 11    credit he were told to credit Night Owl Post
 12    Productions as an entire company.                    Later on once
 13    the -- once the publication was made, he came back
 14    and asked if we could credit Nicholas McElroy, Night
 15    Owl Post Productions, and then Flores.
 16                     He was told -- I told him I would try.
 17    And he was like, if it's -- if not, that's totally
 18    fine, Night Owl Post Production is fine.                    That's who
 19    was credited.        And we were able to get Nicholas
 20    McElroy his credit because that's who was initially
 21    contacted.
 22                     And it was never made -- and he was fine
 23    with Night Owl Post Productions being credited and
 24    himself.      And he was sent the link showing where he
 25    was credited.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 60 of 117     Page 59

  1            Q        At any point did Mr. McElroy say that he
  2    was representing Mr. Flores?
  3            A        No.    I don't understand how people can
  4    be so evil.       I'm like ...
  5            Q        What do you mean by that, people can be
  6    evil?
  7            A        I do not understand.                This is clear
  8    exploitation.
  9            Q        Can you explain to me why you think it's
 10    exploitation?
 11            A        Absolutely.         Yeah.      This is -- this is
 12    exploitation.        I believe that Mr. McElroy is an
 13    opportunist.        He was given -- he was -- he has --
 14                     Mr. McElroy has never had his work
 15    featured in a national publication or anything like
 16    that.     He was given a -- you know, a great
 17    opportunity.        And this is like a spit in the face
 18    and a slap in the face.
 19                     And, yeah, this is exploitation because
 20    he's trying to exploit CAE and Courtney Ajinca.
 21            Q        Okay.     Who sent the photographs that Mr.
 22    McElroy and his team, Mr. Flores, took to media
 23    outlets?
 24            A        I'm sorry.
 25            Q        Who sent the photographs that McElroy

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 61 of 117      Page 60

  1    and Flores took of the Bailey engagement to media
  2    outlets?
  3            A        It was sent by DBR.
  4            Q        DBR.     And was it sent by Danika on
  5    behalf of DBR?
  6            A        Yes.
  7            Q        Were you aware that she was sending
  8    those to the medical outlets?
  9            A        Yes, I was.
 10            Q        And when were those photographs sent to
 11    media outlets?
 12            A        The photos were sent to the media
 13    outlets the same night of the event.
 14            Q        Okay.     How many media outlets were they
 15    sent to?
 16            A        I am not sure.
 17            Q        Did one of the media companies have an
 18    exclusive?
 19            A        People magazine had the exclusive.                   And
 20    to my knowledge, I believe People was one of only a
 21    few that were sent that -- the actual images.
 22            Q        Were you involved in negotiating that
 23    exclusive agreement with People?
 24            A        I was not -- I did not have any contact
 25    with any publication.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 62 of 117     Page 61

  1            Q        So was that DBR who arranged the
  2    exclusive with People?
  3            A        Yes.
  4            Q        Okay.     Bear with us for a minute.
  5                     (Exhibit C was marked.)
  6            Q      (By Ms. Sperry) Okay.                 I'm going to be
  7    marking -- handing you what's been marked as --
  8                     Okay.     I'm going to give you a document
  9    that's marked as Exhibit C.                Could you please take a
 10    moment to look at it?             Do you recognize this
 11    document?
 12            A        One moment, please.                 I'm still working.
 13    I'm sorry.       I have a very important --
 14            Q        I'm sorry.        It's a deposition.          I'm
 15    going to ask you to put your phone down.
 16                     MS. SPERRY:         Counsel?
 17                     THE WITNESS:          Yeah, I'm just --
 18                     MS. SPERRY:         Could you ask her to put
 19            her phone down?
 20                     THE WITNESS:          Just one second.
 21                     MR. BARNES:         Yes, if you want to send
 22            that and then put it down.                   So tell them that
 23            you're in a deposition.
 24                     THE WITNESS:          Yeah, I am.
 25            Q      (By Ms. Sperry) Okay.                 Just take a moment

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 63 of 117     Page 62

  1    to look at it and let me know when you've had a
  2    chance to review it.
  3            A        Okay.
  4            Q        Okay.     Do you recognize this document?
  5            A        I don't.
  6            Q        Okay.     What is the document?              Let's
  7    start there?
  8            A        It looks like an email exchange.
  9            Q        And who is it between?
 10            A        E Magazine -- E! News and Danika Berry
 11    PR.
 12            Q        Okay.     Could you please read the email,
 13    the two sentences?
 14            A        "Danika:       I'm reaching out from E! News
 15    to see if we can get Cynthia and Mike's engagement
 16    photos from last night's party.                      Courtney Ajinca
 17    mentioned I should get in touch with you.                      Thanks."
 18            Q        Do you know who Spencer Lubitz is?
 19            A        Not personally, but I believe he reached
 20    out to me via Instagram.
 21            Q        Okay.     What did he say when he reached
 22    out to you on Instagram?
 23            A        Is it okay for me to take my phone to
 24    get?    Because I don't remember.                    That was, you know,
 25    almost a year ago.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 64 of 117     Page 63

  1            Q        What do you recall -- what do you recall
  2    generally that he asked you about?                    It doesn't have
  3    to be exact.
  4            A        I think he was just asking for photos.
  5            Q        Okay.     And what did you tell him?
  6            A        From the email?           It looks like I told
  7    him to get in contact with Miss Berry.
  8            Q        Okay.     So your recollection is that you
  9    did have an exchange, some type of communication
 10    with Mr. Lubitz about the photographs of the Cynthia
 11    Bailey engagement; is that right?
 12            A        I would need to confirm, but it appears
 13    so, yes.
 14            Q        Okay.     And why did you tell him to get
 15    in touch with Danika?
 16            A        Because I don't deal with media outlets.
 17            Q        So was this regarding publishing the
 18    Cynthia Bailey photographs?
 19            A        From the email, yes.
 20                     (Exhibit D was marked.)
 21            Q      (By Ms. Sperry) Okay.                 I'm handing you a
 22    document marked as Exhibit D.                 Please take a moment
 23    to review it.
 24            A        Okay.
 25            Q        Is this an email exchange between

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 65 of 117     Page 64

  1    Mr. Lubitz and Miss Berry?
  2            A        Yes.
  3            Q        Okay.     Could you read the second
  4    sentence of the first paragraph starting with "can
  5    you"?
  6            A        "Can you please use her image in your
  7    stories since she owns the photos."
  8            Q        Did you tell Miss Berry that you or CAE
  9    owned the photographs that were taken at the Cynthia
 10    Bailey engagement?
 11            A        I do not.
 12            Q        Do you know why she said this?
 13            A        I do not.
 14            Q        What did you tell Miss Berry in terms of
 15    how to credit the photographs taken at the Cynthia
 16    Bailey engagement?
 17            A        Nicholas told Miss Berry and DBPR to
 18    credit Night Owl Post Productions and then came back
 19    later asking for a different -- a different thing.
 20    She said she would try, but she was unable to credit
 21    multiple sources, but she would get him his credit.
 22            Q        Okay.     And you also advised DBR to
 23    credit Courtney -- CAE?
 24            A        I did not.
 25            Q        You never told Miss Berry to credit your

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 66 of 117     Page 65

  1    company, CAE?
  2            A        I did not.
  3            Q        Do you know why she credited your
  4    company in these emails?
  5            A        That's just general practice.
  6            Q        What -- I don't -- I'm not familiar.
  7    What do you mean, the general practice?
  8            A        That's just general practice.
  9    She credits her clients.
 10            Q        Is that standard in the industry?
 11            A        I'm not sure.          I'm not sure about
 12    industry standards for publications.
 13            Q        Okay.     You mentioned you have a
 14    relationship with Bravo on behalf of CAE or CAE has
 15    a relationship.         When did that relationship start?
 16            A        The relationship with Bravo started in
 17    October of 2018.          '18.
 18            Q        Did you personally meet someone from
 19    Bravo in 2018?
 20            A        CAE has met their production staff and
 21    their execs.
 22            Q        How did you have the opportunity to meet
 23    them for CAE?
 24            A        CAE met them at the initial event for
 25    Seagram's, Cynthia Bailey's Seagram event.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                 7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 67 of 117       Page 66

  1            Q        And what type of work has CAE done with
  2    Bravo since they met at the Seagram's event?
  3            A        CAE has done events for Cynthia for Real
  4    Housewives and Quad Webb for Married to Medicine.
  5            Q        Okay.     So in terms of the events for
  6    Cynthia Bailey, aside from the Seagram's and her
  7    engagement party, have there been any other events
  8    that CAE has done for Cynthia Bailey?
  9            A        I'm currently planning her wedding.
 10            Q        And the wedding.            And you mentioned
 11    somebody else?
 12            A        Quad Webb.
 13            Q        What is Quad Webb's relationship with
 14    Bravo?
 15            A        She is a talent for Married to Medicine.
 16            Q        Is she a star on the show?
 17            A        She is.
 18            Q        Married to Medicine it's called?                 What
 19    events has CAE done for Quad Webb?
 20            A        CAE has done the book launch for Cooking
 21    with Miss Quad.
 22            Q        Book launch for what?               Cooking --
 23            A        Cooking with Miss Quad.
 24            Q        Any other events?
 25            A        No.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 68 of 117     Page 67

  1            Q        Since the Cynthia Bailey engagement, has
  2    CAE done any events involving Bravo or its talent?
  3            A        No.
  4            Q        Okay.     When you have done the events
  5    involving Bravo's talent, for example, the Cynthia
  6    Bailey engagement, did you sign any event with Bravo
  7    on behalf of CAE?
  8            A        No.
  9            Q        Are you familiar with who Truly Original
 10    is?
 11            A        I am.
 12            Q        Who is Truly Original?
 13            A        Truly Original is a production company
 14    for Real Housewives of Atlanta.
 15            Q        Okay.     Have you -- since the engagement
 16    photos of Cynthia Bailey were published in July of
 17    2018, have you had any conversations with Truly
 18    Original or has CAE had any conversations with Truly
 19    Original?
 20            A        Not professionally.                 But personally,
 21    yes.
 22            Q        Okay.     And who did you personally have
 23    those conversations with at Truly Original?
 24            A        The executive producer, Marcus Burns, as
 25    well as Lizzie -- I'm not sure of her name -- who is

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 69 of 117     Page 68

  1    also an executive producer.
  2            Q        Okay.     And what did you discuss?
  3            A        For -- I mean, various things.                For
  4    Marcus I would say they are items that are not
  5    pertaining to, like, business.                  It's like strictly
  6    social media, reactions to stories, et cetera, and
  7    posts.      And for Lizzie I would say that we have
  8    spoken about Cynthia's wedding.
  9            Q        Did you discuss the current suit --
 10            A        No.
 11            Q        -- with either of them?
 12            A        No, because this lawsuit is baseless and
 13    embarrassing, to say the least.
 14            Q        Did Truly Original ever reach out to CAE
 15    to ask if they had the rights to publish the
 16    photographs of the Cynthia Bailey engagement?
 17            A        They did.        You're right.       Someone did
 18    reach out to me from Truly Original.
 19            Q        Do you know when that happened?
 20            A        I do not.        I cannot remember exactly,
 21    but they reached out before the show aired to try to
 22    get approval.
 23            Q        Do you recall if that was -- what month
 24    it was?      Was it August or September of 2018?
 25            A        I do not remember.             It was not in 2018.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 70 of 117     Page 69

  1    It was in 2019.
  2            Q        Excuse me.        2019.      I'm getting my years
  3    mixed up.      So sometime in 2019 after the Bailey
  4    engagement.
  5            A        Yes.
  6            Q        And who with Truly Original reached out
  7    to CAE?
  8            A        I cannot remember.
  9            Q        Do you recall how they reached out?
 10            A        Via email.
 11            Q        Do you still have those emails?
 12            A        I believe so, yeah.                 I would have to
 13    look.
 14            Q        Okay.     We'll follow up with your counsel
 15    about that afterwards.
 16                     Okay.     So what did you tell Truly
 17    Original when they asked if you had the rights to
 18    use the photographs?
 19            A        I do not remember.
 20            Q        You don't remember.
 21                     Do you remember what Truly Original told
 22    you know in terms of what they were going to do with
 23    the photographs?
 24            A        I don't remember.
 25            Q        Did they ask you to sign any agreement?

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 71 of 117     Page 70

  1            A        I think so.         I can't -- I cannot say for
  2    sure.     That's so long ago.             I think so.
  3            Q        Do you recall if you did sign an
  4    agreement?
  5            A        I don't remember.
  6            Q        You don't know.
  7            A        If you will allow me to look through my
  8    messages, I would be able to tell you.                   But I cannot
  9    tell you right now.
 10            Q        Okay.     So this was through email,
 11    though.     You can recall it was through email.
 12            A        It was through email.
 13            Q        So do you remember what the agreement
 14    asked you to do?          Did it ask if you had the rights
 15    to the photographs essentially?
 16            A        I don't remember.
 17            Q        You don't remember?
 18                     Okay.     Were you aware that Truly
 19    Original also reached out to Mr. McElroy and
 20    Mr. Flores about the photographs?
 21            A        I was not aware.            Or actually, I think
 22    they did say they did.             I don't remember.         That was
 23    so long ago.        I do not remember.
 24                     (Exhibit E was marked.)
 25            Q      (By Ms. Sperry) I'm going to hand you a

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                   7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 72 of 117         Page 71

  1    document that's marked as Exhibit E.                  It has been
  2    marked under a confidentiality designation in this
  3    case, which means you can't share it outside of your
  4    counsel and you.
  5            A        Okay.
  6            Q        I'm going to hand it to you right now.
  7    If you could take a moment to take a look at it.
  8            A        (Reviewing.)          Okay.
  9            Q        Okay.     If you could turn to Page 3,
 10    please.     What is -- first of all, what is this
 11    document?
 12            A        An email exchange between Night Owl
 13    Studios and Brandon.
 14            Q        Is Brandon with Truly Original?
 15            A        He is.
 16            Q        Could you turn to Page 3, please?                    Do
 17    you see an email at the bottom of Page 3 between
 18    Brandon Brathwaite of Truly Original and Nick and
 19    Bryan?
 20            A        Yes.
 21            Q        Okay.     Does the second line, is this
 22    correct, say, my team is requesting clearance on the
 23    use of the photos you took during Cynthia and Mike's
 24    engagement?
 25            A        Uh-hmm.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 73 of 117     Page 72

  1            Q        And does it also say, I am attaching a
  2    material release for your review?
  3            A        Yes.
  4            Q        What is the date of that email?
  5            A        September 26th, 2019.
  6            Q        Do you recall if Truly Original had
  7    reached out to you about your rights to those
  8    photographs before September 26th, 2019?
  9            A        I cannot be certain of a date.
 10            Q        Why would Truly Original be asking
 11    Mr. Flores and Mr. McElroy for a clearance if you
 12    had the rights to the photographs?
 13            A        Because Nicholas McElroy was properly
 14    credited on those photos.
 15            Q        But your testimony is that you did tell
 16    Truly Original that you had the rights to the
 17    photographs; is that right?
 18            A        I did not.        I never told Truly Original
 19    that I had rights to any photographs.
 20            Q        Okay.     I thought earlier you testified
 21    that they had reached out to you via email to talk
 22    about the photographs --
 23            A        Yeah.
 24            Q        -- and your rights to them.
 25            A        Yes.     And I cannot be certain what my

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 74 of 117     Page 73

  1    response was or what their email said.
  2            Q        Okay.     So you're not sure as we sit here
  3    today what you told Truly Original in terms of your
  4    rights.
  5            A        I'm not sure.
  6            Q        So you may have told them that you
  7    didn't have the rights?
  8            A        I'm not sure what I told Truly Original.
  9            Q        So it's possible, though, that you told
 10    them you didn't have the rights to the photographs?
 11            A        I'm not sure what I told Truly Original,
 12    and I will not go on record saying that.
 13            Q        That's fair.          Was it Brandon that you
 14    maybe -- that CAE spoke with in terms of those
 15    emails?
 16            A        Perhaps.
 17            Q        Perhaps it was Brandon?             So do you think
 18    if we reached out to Brandon he would have those
 19    emails?
 20            A        Yes, or you could ask me for them as
 21    well.
 22            Q        Okay.
 23            A        And to not further destroy my
 24    relationship with Bravo, Truly Original, or NBC
 25    Universal.       Thank you.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                   7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 75 of 117         Page 74

  1            Q        So you mentioned "destroy my
  2    relationship," and I understand you have claimed
  3    defamation in this case in your counterclaim.                         So
  4    that I can understand more, how has your
  5    relationship with Bravo, as you say, been destroyed
  6    personally?
  7            A        Personally through Courtney Ajinca, I
  8    would say that there is no personal.                   But with --
  9    through Courtney Ajinca Events --
 10            Q        Okay.
 11            A        -- I'm no longer able to supply my own
 12    photographers for the event because of this -- for
 13    any event because of this.                I'm no longer able to,
 14    you know, garner -- garner press or have
 15    photographers, you know, in which in turn -- which
 16    in turn decreases my ability to properly market my
 17    events that I have worked very hard to establish a
 18    name for myself in this industry.
 19                     And I've never had any other issues with
 20    photographers out -- you know, outside of this
 21    issue.      I've been personally affected with my
 22    relationship with Cynthia Bailey.                    My professional
 23    relationship with CAE with Cynthia Bailey has been
 24    affected.
 25                     I'm unable to -- you know, she was

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                    7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 76 of 117          Page 75

  1    extremely embarrassed to be named in this lawsuit
  2    and was extremely upset that she was contacted, you
  3    know, from -- by you guys for this lawsuit.
  4                     I don't know.         I mean, this has -- this
  5    has -- this has really affected my business.                     I have
  6    not been able to negotiate contracts properly
  7    through my personal reality TV contracts because of
  8    this public record that's on file.                  I've not been
  9    able to -- I have lost bargaining power, so I've
 10    lost tons of money.           I've lost clients.          Clients
 11    have chosen not to work with me because they feel
 12    like I'm unethical.
 13                     And I'm a very honest person.               I'm a
 14    very truthful person.            I'm a very loyal personal.
 15    And had Nicholas not done this -- I mean, I would
 16    have always made sure that he was taken care of and
 17    properly, you know, credited.                All he had to do was
 18    contact me.       If there was an issue, all he had to do
 19    was contact me.
 20                     I'm not sure if he felt like there was
 21    some money being given or anything like that.                         You
 22    know, he had -- this his -- I mean, this is
 23    extremely -- I mean, I'm hurt to say the least
 24    because I don't do people like that.                  I don't
 25    operate like that.          I'm a genuinely good person.

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 77 of 117     Page 76

  1                     So if he -- if there was ever any issue,
  2    he could have directly contacted me to correct
  3    anything that he felt he was wrongfully -- you know,
  4    wrong -- anything that was wrongfully done to him.
  5                     And, yeah, I mean it's -- I mean, it's
  6    really unfortunate all around, you know.                    And the
  7    fact that there was no written agreement, you know,
  8    obviously hurts the situation.                 But Nicholas knows
  9    full well what -- you know, and that's what I'm
 10    saying.     This was exploitation based upon who I am
 11    and what my business does and my clients.
 12                     So this is a clear attempt at
 13    exploitation and he's an opportunist.
 14            Q        How does the fact there's no written
 15    agreement hurt this situation?
 16            A        I think there is -- you know, because
 17    there's no direct outline for, you know, what
 18    they're -- what there is to be expected.
 19            Q        What do you mean for what there is to be
 20    expected?
 21            A        Scope of services.
 22            Q        I want to focus a little bit more on
 23    Bravo so I can understand the damage to you.                     So in
 24    terms of Bravo, the damage is as to Courtney -- is
 25    to CAE.     That's for the damages, correct, not to you

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 78 of 117     Page 77

  1    personally with respect to Bravo?
  2            A        Absolutely.
  3            Q        Okay.     And is it the filing of the
  4    lawsuit that has damaged CAE?
  5            A        Yes.
  6            Q        So you -- the damage to the relationship
  7    is solely due to the lawsuit; is that correct?
  8            A        Yes, and -- yeah.
  9            Q        Okay.     And when you -- when you -- I
 10    need to understand this a little better, so maybe --
 11    excuse me for not understanding.                     Did Bravo tell you
 12    that you couldn't bring your own photographers to
 13    Bravo events after the Cynthia Bailey engagement?
 14            A        Okay.     During the Cynthia Bailey
 15    engagement the Bravo photographers -- the Bravo and
 16    Truly Original, you know, as a whole, they did not
 17    want to allow any photographers in there.                    But
 18    because of my relationship with them and based on
 19    who I am to them, they allowed my photographers to
 20    go in and shoot.
 21            Q        Okay.
 22            A        After -- since this has now happened, I
 23    am no longer able to bring my own photographers
 24    because they feel like, you know, they got burned
 25    or -- you know, because now they could not use the

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 79 of 117     Page 78

  1    photos that they needed to use on television.
  2                     They wanted to use the photos when they
  3    aired her engagement, and they were not able to.
  4    And then -- so that affects CAE because now I can no
  5    longer bring my photographers.                 Bravo is not -- when
  6    they have their photographs they're not getting, you
  7    know, nice photos of the decor and, you know,
  8    specific photos.         They're only getting what they
  9    need for their production needs.
 10                     So that personally hurts me and affects
 11    me because I cannot longer promote my brand.                     I can
 12    no longer, you know, garner press for myself based
 13    upon the fact I don't have proper images at that
 14    point, and I won't have any type -- I won't receive
 15    the images.       I will only receive images once they go
 16    out into the press, if they go out into the press.
 17                     So I so longer have the ability to take
 18    my own open photographers to a Bravo-related event
 19    because of this.
 20            Q        Did Bravo specifically tell CAE that
 21    they couldn't bring their own photographers to Bravo
 22    events?
 23            A        Yes, they told -- they told me in
 24    advance of the event that they're -- they were no
 25    longer -- they would no -- they do not allow outside

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 80 of 117     Page 79

  1    photographers for their events.
  2                     Now because I have been told, not in
  3    writing, but verbally, that I had cannot bring
  4    event -- photographers to the event.
  5            Q        Who told you verbally from Bravo that
  6    you can't bring photographs to the events?
  7            A        I believe it was a conversation with
  8    Cynthia.
  9            Q        Cynthia Bailey told you had that?
 10            A        Yes.
 11            Q        On behalf of Bravo you can't bring your
 12    own photographers?
 13            A        Yes.
 14            Q        And when did that conversation occur?
 15            A        I don't remember.
 16            Q        So you haven't received anything in
 17    writing from Bravo prohibiting you from bringing
 18    your own photographers to their events; is that
 19    right?
 20            A        No, that they will not allow -- they
 21    will not allow outside photographers.
 22            Q        So they have a policy not to allow
 23    outside photographers.
 24            A        I'm not sure if they have a policy to
 25    allow -- not allow outside photographers.                    But

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 81 of 117     Page 80

  1    because of the sensitivity of, you know, certain
  2    events, they requested that outside photographers
  3    are not brought in to maintain the exclusivity of
  4    the event.
  5            Q        So is there --
  6            A        But I was given -- I was given -- I
  7    can't even think right now.               I was given -- what's
  8    the word I'm looking for?              I'm so tired.
  9                     An exemption for myself.
 10            Q        So is it fair to say that generally for
 11    Bravo events Bravo does not permit event planners to
 12    bring in their own photographers?
 13            A        I would say "no" because I was able to
 14    bring in my own photographers for her Seagram's
 15    event as well.
 16            Q        So you weren't -- you weren't an
 17    exception, for example, in those two cases?
 18            A        An exemption was made for me for her
 19    engagement photos, absolutely.
 20            Q        So -- but you have not been asked to
 21    work any Bravo events since the Cynthia Bailey
 22    engagement party; is that right?
 23            A        I'm planning her wedding currently.
 24            Q        But between the Cynthia Bailey
 25    engagement party and to date, you haven't worked any

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 82 of 117     Page 81

  1    Bravo events; is that right?
  2            A        No, I worked Quad Webb's --
  3            Q        What was the date of that event?
  4            A        The engagement party or the --
  5            Q        Yeah, since --
  6            A        Yeah.     No.
  7            Q        Since Cynthia Bailey's engagement party
  8    and today --
  9            A        No.
 10            Q        -- you have not worked or CAE has not
 11    worked any events; correct?
 12            A        Correct.
 13            Q        Just so I have clear testimony just for
 14    the record, let me ask it again, please.                    Since the
 15    Cynthia Bailey engagement party and today's date,
 16    CAE has not planned or worked any Bravo events; is
 17    that right?
 18            A        That is correct.
 19            Q        Thank you.        So just so I understand, how
 20    much money losses are you alleging due to the
 21    relationship damage with Bravo and CAE?
 22            A        A hundred -- like a hundred thousand.
 23    I'm no longer able to properly promote.
 24            Q        Okay.     Just so I can understand that
 25    hundred-thousand-dollar figure, if you haven't had

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 83 of 117     Page 82

  1    an opportunity to work a Bravo event since the
  2    Cynthia Bailey engagement party, how could you have
  3    experienced a hundred thousand dollars in losses?
  4            A        Because I'm no longer -- I'm not able to
  5    properly post those images, you know, from the event
  6    to -- to garner the attention from other people.                       I
  7    can't use that as -- and so I've lost clients
  8    because they have Googled my name and this thing has
  9    come up.      And people have come to ask me questions
 10    about it.
 11                     So, yes, I have asked -- I've --
 12            Q        Sorry.      Keep going.
 13            A        No, I have lost those --
 14            Q        And I just need to understand the
 15    hundred thousand dollars.               I want to focus just on
 16    Bravo.
 17            A        Okay.
 18            Q        So is your testimony today that the
 19    hundred thousand dollars is due to your inability to
 20    post the photographs that were taken of the Cynthia
 21    Bailey engagement party exclusively?
 22            A        No, because I will not -- I will no
 23    longer be able to bring in my own photographers to
 24    properly garner press for myself and for the events.
 25            Q        But there have been no Bravo events that

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 84 of 117     Page 83

  1    you've worked since the Cynthia Bailey engagement
  2    party; correct?
  3            A        Correct.
  4            Q        So there would have been no opportunity
  5    to even bring your photographers in; isn't that
  6    right?
  7            A        Yes.     Talking about for future events,
  8    especially for -- especially for her wedding.
  9            Q        So that helps.           So the
 10    hundred-thousand-dollar figure is future monetary
 11    losses, not current losses; is that right?
 12            A        It's -- in terms of Bravo, yes.
 13            Q        Okay.     So the hundred-thousand-dollar
 14    figured that you testified to today in terms of the
 15    Bravo monetary damages are future damages; correct?
 16            A        Yes.
 17            Q        So to date, as you sit here today, you
 18    have not lost any money or -- strike that.                     To date
 19    CAE has not lost any money in terms of damage to its
 20    relationship with Bravo; is that right?
 21            A        No.
 22            Q        Okay.     Has CAE lost any clients as a
 23    result of -- first of all, what is the damage to
 24    CAE's relationship based on?                 Is it based on the
 25    lawsuit only?

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                 7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 85 of 117       Page 84

  1            A        I'm sorry.        Say that one more time.
  2            Q        Is the damage to CAE's relationship that
  3    you've testified to today, what is the cause of
  4    that?
  5            A        The damage to CAE's relationship?                    What
  6    is the cause of the damages?
  7            Q        Yes.     Yes.
  8            A        The lawsuit, the public record.                They
  9    have -- you know, because you guys have reached out
 10    to the media outlets, those media outlets no longer
 11    want to feature me because they're not certain about
 12    images.     You know --
 13            Q        Can I ask you a quick question before I
 14    forget right there, or did you have more to say?
 15            A        Go ahead.
 16            Q        Sorry.      The media outlets that you
 17    mentioned that won't hire you, have any of the media
 18    outlets reached out to you and told you that they
 19    didn't want to hire you?
 20            A        No, they just don't pick up my press.
 21            Q        Okay.     Can you tell me a little bit more
 22    about that?       Did they used to pick up your press?
 23            A        Absolutely, for every event.
 24            Q        Okay.     And which media outlets in
 25    relationship used to pick up your press?

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                   7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 86 of 117         Page 85

  1            A        I've been in every media outlet.                I
  2    cannot think off the top of my head.
  3            Q        So you can't tell me a single media
  4    outlet in particular that has failed to pick up your
  5    press?
  6            A        People does not pick up my press.                    Us
  7    Weekly has not picked up my press.
  8            Q        Okay.     But you haven't received any
  9    communications from People or Us Weekly that they
 10    won't --
 11            A        There's no communication.                They just
 12    fail to pick it up anymore.
 13            Q        Okay.     Got it.        Have you lost any
 14    clients as a result of the lawsuit?
 15            A        Yes, I have.
 16            Q        Okay.     What are the names of those
 17    clients?
 18            A        I have had people reach out that wanted
 19    to work with me but that chose not to work me based
 20    on this lawsuit that they found.                     I've also
 21    lost hundreds of thousands of dollars from VH1 and
 22    Entertainment One because I no longer have the
 23    ability to negotiate my contracts for television
 24    shows that I am on.
 25            Q        Who is Entertainment One?

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                    7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 87 of 117          Page 86

  1            A        That is a production company that I work
  2    with on a television show.
  3            Q        What television show?
  4            A        My Celebrity Wedding.
  5            Q        Are you still working on that show?
  6            A        I am.
  7            Q        What do you -- what is your role on the
  8    show?
  9            A        A celebrity wedding planner.
 10            Q        Do you have a contract with
 11    Entertainment One?
 12            A        I do.
 13            Q        And how much are they paying you to be
 14    on the show?
 15            A        It varies.        It's per episode.         And what
 16    I was able to finally negotiate with them was 5,000
 17    per episode.        But I would have been able to
 18    negotiate much more had they -- had this not come up
 19    on my background check.
 20            Q        When did you first enter into the
 21    contract with Entertainment One for the show My
 22    Celebrity Wedding?
 23            A        I do not remember the exact date.                    I'm
 24    sorry.
 25            Q        Was it in 2019, last year?

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 88 of 117     Page 87

  1            A        Uh-hmm, it was 2019.
  2            Q        So it was not 2018.                 It was sometime
  3    last year.       Is that fair?
  4            A        It was 2019.
  5            Q        Okay.     Did you enter into this contract
  6    with them before the Cynthia Bailey engagement
  7    party?
  8            A        We began discussing terms of contract,
  9    and I began my relationship with them, I believe, in
 10    March of 2019.
 11            Q        Okay.
 12            A        And I want to say -- I can't remember
 13    the exact date for when we actually came to terms on
 14    the contract.
 15            Q        Do you recall if the contact was signed
 16    after or before the Cynthia Bailey engagement party?
 17            A        It was after.
 18            Q        It was after?
 19            A        Yeah.
 20            Q        Okay.     Do you still have a copy of that
 21    contract?
 22            A        Uh-hmm.       I do.
 23            Q        Okay.     Just so I can understand, you
 24    mentioned you lost bargaining power with
 25    Entertainment One as a result of the lawsuit.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 89 of 117     Page 88

  1            A        I almost was not able to be on the show.
  2    They were going to walk away.
  3            Q        Okay.     Can you break that down for me
  4    and tell me a little bit about the conversations
  5    you've had with Entertainment One where your --
  6    CAE's reputation was damaged and how that --
  7            A        Absolutely.
  8            Q        -- happened.
  9            A        We had -- we have to undergo full
 10    psychological and background checks for reality TV.
 11    During my background check I had to fully disclose
 12    that I was currently in a lawsuit situation.                     And
 13    because I was in that lawsuit I -- because that
 14    was noted, they dug deeper and they found that out.
 15                     And because, you know, of the possible
 16    liability of me releasing photos or, you know,
 17    something that -- or releasing something that was
 18    not approved to be released, I lost that bargaining
 19    power.
 20            Q        What exactly did Entertainment One say
 21    to you about --
 22            A        They spoke with my attorney.               I'm not
 23    sure.
 24            Q        So nobody from Entertainment One has
 25    told you that they're going to pay you less money as

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 90 of 117     Page 89

  1    a result of the lawsuit; is that right?
  2            A        They spoke with my attorney and he was
  3    not -- unable to negotiate as he should have been
  4    able to.
  5            Q        And which attorney was this?
  6            A        Alston.
  7            Q        Mr. Alston.         So they -- Entertainment
  8    One reached out to Mr. Alston regarding this
  9    lawsuit; is that right?
 10            A        He spoke directly with Entertainment
 11    One's attorney.
 12            Q        Okay.     Did he tell you what that
 13    conversation was about and what was discussed?
 14            A        I don't remember.            He never said exactly
 15    what, but that's what -- that was the gist of it.
 16            Q        So you have no written communications
 17    that state that Entertainment One was going to pay
 18    you less because of the lawsuit; is that right?
 19            A        I would have to go back and check my
 20    notes, my emails.
 21            Q        But you have -- but you haven't produced
 22    any to date, so --
 23            A        You -- you don't have them, though.                  You
 24    don't have -- I have not produced them to you all,
 25    no.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 91 of 117     Page 90

  1            Q        Right.      Okay.      Okay.        How did -- what is
  2    it in particular that Entertainment One is concerned
  3    with?     Do you know what they said about what in
  4    particular?       Is it because of the --
  5            A        Privacy.
  6            Q        -- lawsuit, the fact that a lawsuit was
  7    filed?
  8            A        The lawsuit was filed and also the --
  9    the nature of the lawsuit.                It has to do directly
 10    with photographs and events.
 11            Q        Okay.     And --
 12            A        And releasing events from a reality
 13    show, like -- I mean photographs from a reality
 14    show.
 15            Q        How did Entertainment One find out about
 16    the lawsuit, or the claims therein?
 17            A        It's public record, and it was found out
 18    on my background report.
 19            Q        On the background report.
 20            A        Uh-hmm.
 21            Q        Okay.     So nobody from Entertainment One
 22    ever contacted you directly?
 23            A        They spoke with my attorney.
 24            Q        They spoke with you -- they reached out
 25    to your attorney directly?

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 92 of 117     Page 91

  1            A        Yeah.
  2            Q        Do you have any communications between
  3    you and Entertainment One?
  4            A        Of course I have communications with
  5    Entertainment One and myself, but nothing about
  6    legal matters.
  7            Q        Okay.     And is your testimony that they
  8    offered you less money because of the lawsuit to
  9    appear in the show?
 10            A        Because of things in my background check
 11    with the lawsuit, yes.
 12            Q        And did they --
 13            A        It affected my bargaining ability.
 14            Q        Did they specifically tell you --
 15            A        My negotiating ability.
 16            Q        Did they tell you or your attorney that
 17    they were giving you less money as a result of the
 18    lawsuit?
 19            A        Yes.
 20            Q        And that is in writing between you and
 21    your attorney?
 22            A        I'm not sure if that's in writing, but
 23    that's what I was told by my attorney.
 24            Q        And how much less money did you earn as
 25    a result of the damage to your relationship with

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 93 of 117     Page 92

  1    Entertainment One?
  2            A        Around a hundred K.
  3            Q        And they told Mr. Alston, your former
  4    attorney, or you that we're going to pay you a
  5    hundred thousand dollars less because of the
  6    lawsuit?
  7            A        He was unable to -- he was unable to
  8    negotiate my contract to what it -- to its worth
  9    because of things that were found out on the
 10    background check, which is the public record.
 11            Q        So that hundred thousand dollars is what
 12    you think you should have earned, the extra hundred
 13    thousand dollars?
 14            A        That's what he was negotiating for me to
 15    earn.
 16            Q        All right.        Is it possible that they
 17    offered you less for other reasons?
 18            A        No.
 19            Q        No.    So the only reason that they
 20    offered you less money is because of the lawsuit; is
 21    that right?
 22            A        Yes, because of -- he was unable to
 23    negotiate that deal for me.
 24            Q        Okay.     Who at Entertainment One was
 25    negotiating that deal?

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 94 of 117     Page 93

  1            A        The attorney, their attorney.               I'm not
  2    sure.
  3            Q        Okay.     What did your attorney say about
  4    the lawsuit?        Did he try and explain it to
  5    Entertainment One?
  6            A        I do not know.
  7            Q        Okay.     You also mentioned that CAE has
  8    lost potential clients or prospective clients as a
  9    result of the claims in the lawsuit.                   Can you name
 10    the prospective clients you've lost?
 11            A        I've had potential clients, and I prefer
 12    not to name them.          They've reached out, and I'd
 13    prefer not to name my clients.
 14            Q        So it's a discovery deposition.                That's
 15    relevant to our claim.             So I need to ask you to name
 16    the prospective clients you've lost.
 17            A        I don't remember off the top of my head.
 18            Q        Okay.     And how much money do you
 19    testify -- how much money are you claiming you lost
 20    to prospective clients as a result of the claims in
 21    the lawsuit?
 22            A        Fifty to a hundred K.               I make, you know,
 23    substantial amounts per event.
 24            Q        So you are claiming 50 to a hundred
 25    thousand dollars in losses to potential clients, yet

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 95 of 117     Page 94

  1    you can't name a single potential client you lost
  2    sitting here today; is that right?
  3            A        Sure.
  4            Q        So what do you base that number on if
  5    you don't have a single client you can base it on?
  6            A        Potential clients that I cannot name off
  7    the top of my head right now.
  8            Q        Okay.     Have you sent proposals to any of
  9    these potential clients?
 10            A        No.
 11            Q        So there was no discussion with any of
 12    these potential clients about the value of your
 13    services that they didn't hire you for?
 14            A        No.
 15            Q        So where do you get the number 50 to a
 16    hundred thousand dollars?
 17            A        Because that's how much I charge based
 18    on my typical fee per event, per client.
 19            Q        But yet -- how do you know how to get to
 20    that number if you don't know how many clients
 21    you've lost or what the scope of the services were?
 22            A        The scope of the services are the same
 23    for every event.
 24            Q        So you are testifying that you claim 50
 25    to a hundred thousand dollars though you don't know

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 96 of 117     Page 95

  1    who the clients are you lost or what events they
  2    were going to hire you for; is that right?
  3            A        The events were discussed, but I
  4    can't -- I can't specifically say exactly how
  5    many -- how many clients were lost.
  6            Q        Do you at least know what events were
  7    discussed for these potential clients?
  8            A        They were -- since you said "discovery,"
  9    they were discovery calls.                Like they were
 10    consultations.        There was no, like, full discussion
 11    for an event.
 12            Q        And do you know who these potential
 13    clients hired instead of you?
 14            A        I do not.
 15            Q        Okay.     Do you know whether they hired
 16    another event planner?             Do you know whether they
 17    didn't hire you perhaps for other reasons such a --
 18            A        I do not know.
 19            Q        So you -- so you can't be certain why
 20    these clients didn't hire you; is that right?
 21            A        I do not know.
 22            Q        Okay.     Were there any written exchanges
 23    with these potential clients that you allege you
 24    lost?
 25            A        No, my consultations are phone calls.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 97 of 117     Page 96

  1            Q        But you don't remember the substance of
  2    any of those phone calls as you sit here today?
  3            A        I do not.
  4            Q        How has your personal relationship with
  5    Cynthia Bailey been damaged?
  6            A        I think some of the trust was lost
  7    between Cynthia and I because she trusted me to only
  8    provide her with, you know, high quality vendors,
  9    including photographers, and that someone would not
 10    go and drag her into a lawsuit that she has no
 11    business being a part of.
 12                     And it could have potentially damaged
 13    her.    I know you guys were contacting media outlets,
 14    you know, discussing her.              So that, you know, our --
 15    our relationship was -- was definitely damaged
 16    because of it, CAE and personally.
 17            Q        But you're still planning her wedding;
 18    is that right?
 19            A        Absolutely.
 20            Q        How often do you speak with Cynthia
 21    about her wedding?
 22            A        Daily.
 23            Q        So it is fair to say that she trusts you
 24    enough to plan her wedding; is that right?
 25            A        We were under contract already.

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                                  7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 98 of 117        Page 97

  1            Q        How much is the contract for the wedding
  2    you're planning with her?
  3            A        How is that relevant?
  4            Q        It's relevant to the claims in the case
  5    and your damages.
  6            A        Her -- the contract is 10,000.
  7            Q        You're charging 10,000 total to plan her
  8    wedding?
  9            A        I charge 20 percent of every event.                  I
 10    gave her a discount.            Her budget is 50 -- her budget
 11    is 75K and charged her 10K to plan.
 12            Q        Has your business been affected by
 13    COVID-19?
 14            A        Absolutely.
 15            Q        Okay.     Can you tell me how it's been
 16    affected?
 17            A        The entire country shut down.               You know,
 18    that includes events because those are large
 19    gatherings of people.             I've had clients to cancel.
 20    I've had, you know, weddings being canceled,
 21    postponed, mostly canceled.                But I've lost, I mean,
 22    tons of money this year because of COVID-19.
 23            Q        How much would you estimate that you've
 24    lost?
 25            A        I don't know.          I mean, I don't know.          A

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
          Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 99 of 117     Page 98

  1    lot.
  2            Q        Is there a percentage of your revenue
  3    that you would be able to estimate that you've lost?
  4            A        Yeah.     I mean, probably like close to
  5    like 50 percent.
  6            Q        Did you apply for the PPP small business
  7    loan?
  8            A        I did.
  9            Q        And did you receive it?
 10            A        I did not.
 11            Q        No.    What is your average income for the
 12    last five years?
 13            A        CAE's income?
 14            Q        Correct.
 15            A        Last year it was 175K.              This year I was
 16    set to double that, but due to COVID I was not.
 17            Q        What is your current income to date for
 18    2020 approximately?
 19            A        I would -- I really do not know.
 20            Q        Is it a hundred thousand dollars or
 21    more?
 22            A        I do not know.           I'd have to go -- I'd
 23    have to check my books.              I don't count money as it
 24    comes in.
 25            Q        But it's fair to say that your business

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 100 of 117     Page 99

  1    has been damaged also by COVID-19; is that right?
  2            A        Extremely damaged, yes.             I'm the same
  3    as, I'm sure, most other businesses in this country
  4    have been damaged and throughout the world.
  5            Q        So is it possible that these potential
  6    clients you've lost have not also not hired you due
  7    to COVID-19 financial difficulties?
  8            A        No, those -- that was before COVID-19
  9    hit.
 10            Q        So the potential clients you lost, was
 11    it during a specific timeframe?
 12            A        It's just been, you know, in general.
 13    It was in 2019 for sure.
 14            Q        Okay.
 15            A        Late 2019 when I received inquiries.
 16            Q        What is VH1's relationship to
 17    Entertainment One?
 18            A        Entertainment One is a production
 19    company for VH1.
 20            Q        I see.      Okay.      So the contract you had,
 21    is it with Entertainment One or VH1 in terms of the
 22    show, My Celebrity Wedding?
 23            A        Entertainment One.
 24            Q        Entertainment One.             Okay.   And is that
 25    show --

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 101 of 117    Page 100

  1            A        Are you guys going to go and, like, talk
  2    to -- talk to Entertainment One and destroy --
  3    further destroy my relationship with them?
  4            Q        I'm not here to answer questions, so --
  5            A        Yeah.     Because, I mean, you've already
  6    damaged me enough, you know, throughout this entire
  7    process.
  8            Q        I understand.          Is the show, My Celebrity
  9    Wedding, still airing right now?
 10            A        It has not aired yet.               We couldn't -- we
 11    had to cease production because of COVID.
 12            Q        When is it set to re-air?
 13            A        I have no idea.           It was set to air in
 14    the fall, and we are no longer doing that because
 15    we're not finished filming due to COVID.
 16            Q        Have you been paid yet for that
 17    contract?
 18            A        I've received some payments for the
 19    contract, yes.
 20            Q        And it's -- the contract is $5,000 per
 21    episode; is that correct?
 22            A        It is.
 23            Q        How many episodes are set to run?
 24            A        I do not know.
 25            Q        And what have you been paid for if the

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 102 of 117    Page 101

  1    episodes haven't run yet?
  2            A        Each event we have -- so there's -- I've
  3    been the main planner for the event, so I've been
  4    paid reimbursement as well as partial -- partial
  5    talent fees.       But because we have not finished
  6    filming, I have not received full payment.
  7            Q        What events have you planned for My
  8    Celebrity Wedding?
  9            A        The weddings that are on the show.
 10            Q        What are those weddings?
 11            A        There's a wedding per episode and I plan
 12    the weddings.
 13            Q        How many weddings have there been?                   So
 14    that I'm clear, none of the shows have aired;
 15    correct?
 16            A        Exactly.
 17            Q        But you --
 18            A        We've only had the chance to film two
 19    episodes due to COVID.
 20            Q        So you've filmed two episodes but they
 21    haven't aired.
 22            A        Due to COVID.
 23            Q        Okay.     So what are those weddings that
 24    you've filmed for the first two?
 25            A        They are weddings from the show.                I

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                                 7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 103 of 117      Page 102

  1    mean, they're just regular people who get married.
  2            Q        So the first one, it's a celebrity
  3    wedding.      Who are the celebrities?
  4            A        There are no celebrities.
  5            Q        Oh, I didn't understand.                It's My
  6    Celebrity Wedding.          So maybe you can tell me.
  7    What is the premise of the show?
  8            A        It's a show about guests -- about brides
  9    who have inspirations for a celebrity wedding and
 10    they want us, the celebrity planners, to compete and
 11    decide who's going to plan their wedding.
 12            Q        So there has been two weddings that have
 13    been filmed so far?
 14            A        Yes.
 15            Q        How much were you paid per wedding?
 16            A        My -- I have only -- I have not received
 17    my full payment, so I've only received like $3,000.
 18            Q        What would you -- according to the
 19    contract with Entertainment One, how much are you
 20    supposed to be paid for those two weddings?
 21            A        Five thousand, I believe.                We don't get
 22    paid per wedding.          We get paid per episode.
 23            Q        Per episode.         Okay.         And you've only
 24    received $3,000 of the 5,000?
 25            A        I believe -- I believe so, yes.

                                 www.trustpoint.one                       800.FOR.DEPO
                               www.aldersonreporting.com                   (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 104 of 117    Page 103

  1            Q        And when are you scheduled to be paid --
  2    or how many weddings have you planned?                  It's only
  3    been two for those?
  4            A        Yes.
  5            Q        How many more are scheduled for the
  6    show?
  7            A        I do not know.
  8            Q        What is the total amount your contract
  9    will pay you with Entertainment One?
 10            A        I do not know.
 11            Q        You don't know how many -- how much
 12    money you're supposed to make?
 13            A        I don't.
 14            Q        How many episodes did you say are
 15    supposed to air?
 16            A        I do not know.
 17            Q        Okay.     Who is your main point of contact
 18    with Entertainment One?
 19            A        I do not know.
 20            Q        You don't know who you talk to to air
 21    the show?      You've never had a conversation with
 22    somebody at Entertainment One about the show?
 23            A        I've had conversations with multiple
 24    people from Entertainment One.
 25            Q        And who are those people?

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 105 of 117    Page 104

  1            A        Madison Merritt is one.
  2            Q        How do you spell her last name?
  3            A        Merritt.
  4            Q        M-E-R-I-T? [sic]
  5            A        Sure.
  6            Q        Are you -- do you know how to spell her
  7    last name?
  8            A        That's how you spell it.
  9            Q        Okay.     Thank you.         Madison Merritt.
 10    What is her title with Entertainment One?
 11            A        I don't know her title.
 12            Q        Okay.     Who else have you spoken with?
 13            A        That's my main point of contact.
 14            Q        Okay.     And what have the two of you
 15    discussed?
 16            A        Matters of the show.
 17            Q        Okay.     Have you talked about your
 18    contract with her at all?
 19            A        No.
 20            Q        Okay.     In this case you're also asking
 21    for attorney's fees.            How much -- how many
 22    attorney's -- how much in attorney's fees have you
 23    incurred to date?
 24            A        I don't know.
 25            Q        Have you paid your attorney any fees to

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 106 of 117    Page 105

  1    date?
  2            A        No.
  3            Q        Is your arrangement with your attorney
  4    contingency or are you paying for him hourly?
  5            A        I don't.
  6            Q        You don't know how you're paying --
  7            A        I honestly do not.
  8            Q        Have you made a single payment to your
  9    attorney?
 10            A        No.
 11            Q        Has he sent you a single bill?
 12            A        No.
 13            Q        Is he working for free for you?
 14            A        No.
 15            Q        When do you expect to pay him?
 16            A        At the conclusion of all of this, I
 17    would believe.
 18            Q        Is he going to -- is your payment due to
 19    him only if you win the case?
 20            A        I do not know.          I've never been in a
 21    lawsuit, so I don't -- I honestly do not know how
 22    this works, so --
 23            Q        Do you have any idea how much you're
 24    going to have to pay him at the end of the lawsuit?
 25            A        It's probably going to be quite -- I

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 107 of 117    Page 106

  1    mean, a lot.
  2            Q        Have you --
  3            A        He's a very respected attorney.
  4            Q        Have you ever discussed how much it will
  5    cost to pay your attorney for this lawsuit?
  6            A        No.
  7            Q        So when you asked for attorney's fees,
  8    you don't know what those are going to be; is that
  9    right?
 10            A        They're actually mounting right now as
 11    we sit here.       So I'm not sure how much it's going to
 12    be.
 13            Q        They're mounting right now, yet you have
 14    no idea what that amount is; is that right?
 15            A        No.    In the past -- in the past my
 16    attorney fees have been like upwards of $40,000,
 17    so -- not with -- not with Attorney Barnes but
 18    with previous attorneys that I've had for contract
 19    negotiations and other things like that.
 20            Q        But just so I'm clear, you have no idea
 21    what your attorney's fees are in this case?
 22            A        I do not know.
 23            Q        Okay.     And you don't know if you're
 24    paying your attorney hourly or contingency; correct?
 25            A        I don't know.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 108 of 117    Page 107

  1                     MS. SPERRY:        At this point I want to
  2            take a short break and then come back and just
  3            have a couple of followup questions, and I
  4            think we'll be almost done.
  5                     (Recess.)
  6            Q      (By Ms. Sperry) In terms of Entertainment
  7    One, is the damage to CAE's business a result of
  8    Entertainment One finding out about the lawsuit?
  9            A        Yes.
 10            Q        Is there any other basis for the damage
 11    to CAE's reputation and business relationship with
 12    Entertainment One other than the lawsuit?
 13            A        No.
 14            Q        In terms of the potential clients that
 15    CAE lost, how did any find out about the lawsuit?
 16            A        It's public record.
 17            Q        Did any of the potential clients tell
 18    you that they found out about the lawsuit?
 19            A        Yes.
 20            Q        And how did they find out about the
 21    lawsuit?
 22            A        A simple Google search of my name.
 23            Q        So did they specifically tell you that
 24    they did a Google search and found your name
 25    associated with a lawsuit in those Google results?

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 109 of 117    Page 108

  1            A        Yes.
  2            Q        And why did they call you, then, if they
  3    weren't going to hire you after finding out about
  4    the lawsuit?
  5            A        Because we had already been discussing
  6    in advance of that.
  7            Q        So these prospective clients had spoken
  8    to you before the lawsuit -- finding out about the
  9    lawsuit; is that right?
 10            A        Yes.
 11            Q        And then did they call you back and say,
 12    we're not going to hire you because we found out
 13    about this lawsuit?
 14            A        They had questions about the lawsuit and
 15    then I was not hired.
 16            Q        So there was never any specific
 17    communication from these prospective clients saying
 18    they were not going to hire you because they found
 19    out about the lawsuit; is that right?
 20            A        No.
 21                     MS. SPERRY:        At this time I don't have
 22            any other questions.             I'll turn it over to
 23            your counsel.
 24                     MR. BARNES:        I have no questions.
 25                     Well, actually one.

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 110 of 117    Page 109

  1                            DIRECT EXAMINATION
  2            Q      (By Mr. Barnes) Just to be clear,
  3    Courtney, when you're talking about the lawsuit and
  4    the lawsuit being an issue, do you mean the
  5    lawsuit -- the papers themselves, the filings, or do
  6    you mean -- what do you mean exactly?
  7            A        So -- yeah, so like the lawsuit itself
  8    is one thing.        But the letters that were sent to all
  9    the publications were extremely damaging.                    The, you
 10    know, publicity of -- like the high profile-ness of
 11    the lawsuit is, you know, an issue.
 12                     And specifically like the letters
 13    because lies were told about me, like I was libeled
 14    and slandered, you know, throughout the contact with
 15    those publications.
 16                     So, you know, that has greatly affected
 17    my image.      I have a very clean image, you know, in
 18    this industry and it has greatly affected my image
 19    and my -- my relationships.
 20                     MR. BARNES:        Okay.      I have no further
 21            questions.
 22                          RECROSS EXAMINATION
 23            Q      (By Ms. Sperry) I have one followup to
 24    that.    Thank you.
 25                     You just testified that the damage was

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 111 of 117    Page 110

  1    due to -- or you just testified that the lawsuit
  2    also encompasses some of the letters to the
  3    publications; is that right?
  4            A        Absolutely.
  5            Q        In terms of the potential clients that
  6    you allege losses for, did they not hire you because
  7    of the filing of the lawsuit or because of those
  8    letters to publications?
  9            A        I think -- I think it's important to
 10    note that the lawsuit is not just a single event.
 11    Because there are so many events surrounding the
 12    lawsuit that make up the defamation of my character
 13    lawsuit this entire ordeal.
 14            Q        Right.     But in terms of those potential
 15    clients, did they say they weren't hiring you
 16    because they found out in a Google search that you
 17    were in a lawsuit; is that right?
 18            A        In terms of -- in terms of potential
 19    clients, yes.
 20            Q        Yes.    Okay.
 21            A        In terms of my relationships with other
 22    people throughout this industry, it was a
 23    culmination of all of the defaming tactics that were
 24    done throughout this lawsuit.
 25            Q        And who are the other parties throughout

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 112 of 117    Page 111

  1    this industry that you were damaged by?
  2            A        Various publications, various other
  3    media outlets, but specifically damaged by your firm
  4    and your clients.
  5            Q        Okay.     And Entertainment One where you
  6    allege -- how much -- I'm going to have to look to
  7    your testimony.         But in terms of the losses relating
  8    to Entertainment One, is that loss due to
  9    Entertainment One finding out about the lawsuit
 10    through a Google search?
 11            A        It was not find out through a Google
 12    search.     It was found out through a background
 13    check.
 14            Q        Excuse me.        And that loss is due to
 15    Entertainment One finding out about the filing of a
 16    lawsuit through a background check; is that right?
 17            A        And me having the inability to negotiate
 18    my contract further, yes.
 19            Q        Right.      But the cause of their concern
 20    is they found out there was a lawsuit through a
 21    background check; is that right?
 22            A        Yes.
 23                     MS. SPERRY:         I don't have any further
 24            questions.
 25                     MR. BARNES:         None from me.

                                  www.trustpoint.one                    800.FOR.DEPO
                                www.aldersonreporting.com                (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 113 of 117    Page 112

  1                     (Deposition concluded at 11:35.)
  2                     (Signature not discussed.)
  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 114 of 117    Page 113

  1                               DISCLOSURE
  2
       STATE OF GEORGIA                  DEPONENT:         COURTNEY AJINCA
  3    COUNTY OF FULTON
  4                Pursuant to Article 10.B of the Rules
       and Regulations of the Board of Court Reporting of
  5    the Judicial Council of Georgia, I make the
       following disclosure.
  6
                   I am a Georgia Certified Court Reporter.
  7    I am here as an independent contractor for Alderson
       Court Reporting. Alderson Court Reporting was
  8    contacted by the offices of Marcy L. Sperry,
       Esquire, to provide court reporting services for
  9    this deposition. Alderson Court Reporting will not
       be taking this deposition under any contract that is
 10    prohibited by O.C.G.A 9-11-28 (c).
 11                Alderson Court Reporting has no
       contract/agreement to provide reporting services
 12    with any party to the case, any counsel in the case,
       or any reporter or reporting agency from whom a
 13    referral might have been made to cover this
       deposition. Alderson Court Reporting will charge
 14    its usual and customary rates to all parties in the
       case, and a financial discount will not be given to
 15    any party to this litigation.
 16
       _________________________________
 17
       CARLA J. HOPSON, CCR# B-1816
 18    July 13, 2020.
 19

 20

 21

 22

 23

 24

 25

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 115 of 117    Page 114

  1                         C E R T I F I C A T E
  2    STATE OF GEORGIA:
  3    COUNTY OF FULTON:
  4

  5            I hereby certify that the foregoing deposition
  6    was taken down, as stated in the caption, and the
  7    colloquies, questions and answers were reduced to
  8    typewriting under my direction; that the foregoing
  9    transcript is a true and correct record of the
 10    evidence given.
 11            The above certification is expressly withdrawn
 12    and denied upon the disassembly or photocopying of
 13    the foregoing transcript, unless said disassembly or
 14    photocopying is done under the auspices of Alderson
 15    Court Reporting, Certified Court Reporters, and the
 16    signature and original seal is attached thereto.
 17            I further certify that I am not a relative or
 18    employee or attorney of any party, nor am I
 19    financially interested in the outcome of the action.
 20            This, the 13th day of July, 2020.
 21

 22                     ______________________________
 23                     CARLA J. HOPSON, RPR
                        Certified Shorthand Reporter
 24                     B-1816
 25

                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
Courtney Ajinca                                                                    7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 116 of 117         Page 115



           Notice Date: 07/14/2020

           Deposition Date: 7/8/2020

           Deponent: Courtney Ajinca

           Case Name: Nicholas McElroy v. Courtney Ajinca Events
     LLC

           Page:Line             Now Reads                 Should Read

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________
           ________ _____________________________ ________________________




                                 www.trustpoint.one                          800.FOR.DEPO
                               www.aldersonreporting.com                      (800.367.3376)
Courtney Ajinca                                                               7/8/2020
         Case 1:19-cv-05094-SDG Document 31 Filed 07/20/20 Page 117 of 117    Page 116




                             CERTIFICATE OF DEPONENT

           I hereby certify that I have read and examined the

           foregoing transcript, and the same is a true and

           accurate record of the testimony given by me.

           Any additions or corrections that I feel are

           necessary, I will attach on a separate sheet of

           paper to the original transcript.



                               _________________________

                               Signature of Deponent

           I hereby certify that the individual representing

           himself/herself to be the above-named individual,

           appeared before me this _____ day of ____________,

           20__, and executed the above certificate in my

           presence.



                             ________________________


                             NOTARY PUBLIC IN AND FOR



                                        ________________________

                                        County Name

           MY COMMISSION EXPIRES:




                                 www.trustpoint.one                     800.FOR.DEPO
                               www.aldersonreporting.com                 (800.367.3376)
